Exhibit 10.1

EXECUTION VERSION

STOCK PURCHASE AGREEMENT

by and among

EAST ASSET MANAGEMENT, LLC,

RAND CAPITAL CORPORATION, and,

SOLELY FOR PURPOSES OF BEING BOUND BY SECTIONS 7.10 AND 10.9(A) AND

(B), RAND CAPITAL MANAGEMENT LLC

 

 

DATED AS OF JANUARY 24, 2019



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINED TERMS

     2  

ARTICLE II TRANSACTION

     10  

ARTICLE III CLOSING; CLOSING DELIVERIES

     11  

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF RAND

     13  

ARTICLE V REPRESENTATIONS AND WARRANTIES OF EAST

     24  

ARTICLE VI COVENANTS RELATING TO CONDUCT OF BUSINESS

     29  

ARTICLE VII ADDITIONAL AGREEMENTS

     31  

ARTICLE VIII CONDITIONS PRECEDENT

     39  

ARTICLE IX TERMINATION AND AMENDMENT

     42  

ARTICLE X GENERAL PROVISIONS

     45  

LIST OF EXHIBITS

 

Exhibit A    —    Form of Administration Agreement Exhibit B    —    Form of
Investment Advisory and Management Agreement Exhibit C    —    Contributed Loan
Schedule Exhibit D    —    Form of Shareholder Agreement



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

STOCK PURCHASE AGREEMENT, dated as of January 24, 2019 (this “Agreement”), by
and among East Asset Management, LLC, a Delaware limited liability company
(“East”), Rand Capital Corporation, a New York corporation (“Rand”) and, solely
for purposes of being bound by Sections 7.10 and 10.9(a) and (b), Rand Capital
Management LLC, a Delaware limited liability company (“NEWCO”). Each of East,
Rand and, solely for purposes of being bound by Sections 7.10 and 10.9(a) and
(b), NEWCO, may, from time to time, be referred to individually herein as a
“Party” and collectively as the “Parties.” Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in
Article I.

RECITALS:

WHEREAS, Rand is currently an internally managed business development company
subject to the Investment Company Act of 1940, as amended, and the rules and
regulations promulgated thereunder (the “Investment Company Act”);

WHEREAS, the Parties desire to enter into a transaction pursuant to which East
will acquire shares of Rand’s common stock, par value $0.10 (the “Rand Common
Stock”) from Rand in exchange for the Contributed Investment Assets and the Cash
Consideration (the “Stock Purchase”) on the terms and subject to the conditions
set forth herein;

WHEREAS, NEWCO will register with the Securities and Exchange Commission (“SEC”)
as an investment adviser under the Investment Advisers Act of 1940, as amended,
and the rules and regulations promulgated thereunder (the “Investment Advisers
Act”);

WHEREAS, the board of directors of Rand (the “Rand Board”), including the
independent directors thereof, has unanimously determined that the Stock
Purchase is advisable and in the best interests of Rand and the holders of Rand
Common Stock (the “Rand Stockholders”), and has resolved to recommend that the
Rand Stockholders approve the proposals related to the Rand Stockholder
Approvals as set forth herein;

WHEREAS, in connection with the consummation of the Stock Purchase, NEWCO and
Rand intend to enter into the Investment Advisory Agreement and the
Administration Agreement pursuant to which NEWCO will serve as investment
adviser and administrator to Rand effective as of the closing of the Stock
Purchase (the “Externalization”); and

WHEREAS, the Parties desire to make certain representations, warranties and
agreements in connection with the Stock Purchase and to prescribe certain
conditions to the Stock Purchase.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Parties agree as
follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINED TERMS

1.1 For purposes of this Agreement, the following terms shall have the meanings
set forth below:

“1940 Act Majority” means (a) 67% or more of the shares of Rand Common Stock
present at the Rand Stockholder Meeting if the holders of more than 50% of the
outstanding shares of Rand Common Stock are present or represented by proxy; or
(b) 50% of the outstanding shares of Rand Common Stock, whichever is the less.

“Acceptable Confidentiality Agreement” has the meaning set forth in
Section 7.7(d).

“Administration Agreement” means the Administration Agreement substantially in
the form of Exhibit A attached hereto, to be entered into between Rand and
NEWCO, as administrator, in connection with the Externalization.

“Adverse Recommendation Change” has the meaning set forth in Section 7.3(c).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Bankruptcy and Equity Exception” has the meaning set forth in Section 4.3(a).

“BDC” means a business development company as defined in Section 2(a)(48) of the
Investment Company Act.

“Borrowers” means those Persons who constitute “borrowers” (or any similarly
defined term) under the Contributed Loan Documents.

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by applicable
Law to close.

“Cash Consideration” means an amount in cash equal to (a) $25,000,000, minus
(b) the Contributed Investment Assets Fair Value, as determined in accordance
with Section 3.2.

“Claim” means any claim, action, suit or legal, administrative, arbitral or
other proceeding, whether civil, criminal or administrative.

“Closing” has the meaning set forth in Section 3.1.

“Closing Cut-off Time” means 5:00 p.m. (New York, New York time) on the second
Business Day immediately prior to the Closing Date.

“Closing Date” has the meaning set forth in Section 3.1.

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

2



--------------------------------------------------------------------------------

“Competing Proposal” means any inquiry, proposal or offer made by any Third
Party (including any inquiry, proposal or offer from any of Rand’s
Stockholders): (a) to purchase or otherwise acquire, directly or indirectly, in
one transaction or a series of transactions (including any merger,
consolidation, tender offer, exchange offer, stock acquisition, asset
acquisition, binding share exchange, business combination, recapitalization,
liquidation, dissolution, joint venture or similar transaction), (i) beneficial
ownership (as defined under Section 13(d) of the Exchange Act) of fifteen
percent (15%) or more of any class of equity securities of Rand (for the
avoidance of doubt, this fifteen percent (15%) threshold shall be in addition to
any shares of Rand Common Stock owned by such Third Party or its Affiliates as
of the date of the inquiry, proposal or offer) or (ii) assets (including equity
of the Subsidiary) or operations of Rand or its Subsidiary that constitute
fifteen percent (15%) or more of the revenues or assets of Rand and its
Subsidiary, taken as a whole; or (b) any other transaction not covered in the
foregoing clause (a) involving a restructuring or any other change in the
operations of Rand that would result in Rand converting from an internally
managed BDC to an externally managed BDC, whether or not such transaction is
coupled with a capital infusion or purchase of shares of Rand; or (c) any
liquidation of Rand, in each case other than the Stock Purchase.

“Confidentiality Agreement” has the meaning set forth in Section 7.2(d).

“Consent” means, with respect to any Contributed Investment Asset, any consent,
approval, or authorization of, notice to, or filing with, the Borrower, the
administrative agent, the issuer, any co-investor or other Person required or
otherwise necessary to sell, assign, transfer, convey, contribute or deliver, or
in connection with selling, assigning, transferring, conveying, contributing or
delivering, such Contributed Investment Asset to Rand pursuant to the Stock
Purchase.

“Contract” means any legally binding written or oral contract, deed, mortgage,
lease, commitment, agreement or other binding commitment, arrangement,
understanding, document or instrument.

“Contributed Books and Records” means the original (or copies, in the event East
is required to retain the original under applicable Law) books and records,
information, files, records, data, plans, Contracts and recorded knowledge of
East (in whatever format) to the extent relating to the ownership of the
Contributed Investment Assets, but excluding the Contributed Loan Documents,
Contributed Loan Files and Contributed Loan Notes.

“Contributed Investment Assets” has the meaning set forth in Section 2.1(a).

“Contributed Investment Assets Fair Value” the fair value of the Contributed
Investment Assets as determined on the Closing Cut-off Time plus (without
duplication) the aggregate amount of accrued but unpaid interest (including
uncapitalized payment-in-kind interest earned), penalties, fees, charges and
other amounts on the Contributed Investment Assets as of the Closing Cut-off
Time, in each case as determined in accordance with GAAP.

“Contributed Loan Collateral” means the assets and properties securing payment
of outstanding obligations of Borrowers under the Contributed Loan Documents.

 

3



--------------------------------------------------------------------------------

“Contributed Loan Documents” means the credit and financing agreements,
guarantees, subordination agreements, Contributed Loan Notes, mortgages, deeds
of trust, security agreements (including pledge and control agreements),
financing statements, intercreditor agreements, and other instruments and
documents affecting East’s ownership, economic or other rights with respect to
the Contributed Loans or in which East has an interest, in connection with the
Contributed Loans.

“Contributed Loan Files” means credit and transaction files of East relating to
the Contributed Loans, including Contributed Loan Documents, third party
reports, operating statements, Borrower financial statements, budgets, recent
borrowing base, compliance and advance certificates, and all other documents
that relate to the Contributed Loans.

“Contributed Loan Notes” means the original executed promissory notes (or
copies, to the extent that only copies of such promissory notes are in East’s
possession or control) issued to the order of East, or copies of a “master” note
if no such note was issued to East or an allonge endorsing a note in favor of
East, evidencing indebtedness owing to East under a Contributed Loan.

“Contributed Loans” means, collectively, the loans and other securities
identified on the Contributed Loan Schedule.

“Contributed Loan Schedule” means the schedule attached hereto as Exhibit C,
which identifies (i) each loan and other security to be contributed by East to
Rand on the Closing Date, (ii) the name of the Borrower of each such loan,
(iii) the interest rate on each such loan, (iv) the maturity date of each such
loan, (v) the outstanding unpaid principal amount of each such loan as of the
Cut-off Time, (vi) the amount of accrued interest for each such loan; (vii) the
amount of accrued but unpaid fees or other amounts (other than accrued interest)
for each such loan; (viii) any undrawn commitments with respect to each such
loan; and (ix) the Contributed Investment Assets Fair Value for each such loan
as of the Cut-off Time; provided, however, that the Contributed Loan Schedule
shall be updated in accordance with the provisions of Section 3.2 in order to
reflect changes to the information contained therein.

“Cut-off Time” means 5:00 p.m. (New York, New York time) on January 23, 2019.

“East” has the meaning set forth in the preamble to this Agreement.

“East Disclosure Schedule” means that certain disclosure schedule delivered by
East to Rand concurrent with the execution of this Agreement.

“East Expenses” means an amount equal to East’s documented out of pocket costs
and expenses paid or payable to third parties (including legal, accounting, tax,
regulatory, operations, advisory, management, human resources (including
pension), consulting, insurance, audit, search, asset appraisal, title, surveys,
financing, filing, compensation, travel and other similar fees, costs and
expenses) and incurred or accrued by or on behalf of East, NEWCO or their
respective Affiliates in connection with this Agreement, the Stock Purchase and
the Externalization including East’s and NEWCO’s, or their respective
Affiliates’ due diligence investigation of Rand and its Subsidiary and the
preparation, negotiation, execution and delivery of definitive agreements in
connection with the Stock Purchase and the Externalization.

“East Regulatory Agreement” has the meaning set forth in Section 5.4.

 

4



--------------------------------------------------------------------------------

“Employment Agreements” has the meaning set forth in Section 4.11(a).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” has the meaning set forth in Section 4.11(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Externalization” has the meaning set forth in the Recitals to this Agreement.

“GAAP” means United States generally accepted accounting principles consistently
applied during the periods involved.

“Governmental Entity” means any federal, state or local government or any court,
administrative or regulatory agency or commission or other governmental
authority or agency, domestic or foreign.

“Indemnified Parties” has the meaning set forth in Section 7.4(a).

“Intellectual Property Rights” means, collectively, all trademarks, trade names,
patent rights, copyrights, domain names, licenses, approvals, trade secrets,
software and other similar rights.

“Intervening Event” means any fact, circumstance, occurrence, effect, change,
event or development that is material to Rand that was not known to the Rand
Board prior to the execution of this Agreement, which fact, circumstance,
occurrence, effect, change, event or development, or any material consequence
thereof, becomes known to the Rand Board prior to the receipt of the Rand
Stockholder Approvals; provided, that in no event shall the receipt, existence
or terms of a Competing Proposal or any matter relating directly thereto or
consequence directly thereof constitute an Intervening Event.

“Investment Advisers Act” has the meaning set forth in the Recitals to this
Agreement.

“Investment Advisory Agreement” means the Investment Advisory and Management
Agreement in the form of Exhibit B attached hereto, to be entered into between
Rand and NEWCO, as investment adviser, in connection with the Externalization.

“Investment Company Act” has the meaning set forth in the Recitals to this
Agreement.

“IRS” means the United States Internal Revenue Service.

“Law” means any federal, state, local, municipal, or foreign constitution,
treaty, law (including the common law), statute, code, ordinance, rule,
administrative interpretation, regulation, directive (including those of any
SRO), judgment, order, writ, decree or injunction.

“Liens” means liens, pledges, charges, claims and security interests and similar
encumbrances.

 

5



--------------------------------------------------------------------------------

“Management Agreements” means, collectively, the Investment Advisory Agreement
and the Administration Agreement.

“Material Adverse Effect” means any occurrence, change, event, effect or
development that, individually, or taken together with all other occurrences,
changes, events, effects or developments, has or would reasonably be likely to
have, a material adverse effect on (a) with respect to Rand, the financial
condition, results of operations, assets, liabilities, or business of Rand and
its Subsidiary taken as a whole (provided, however, that, with respect to this
subsection (a), the determination of whether a “Material Adverse Effect” exists
or has occurred shall not include effects attributable to (i) changes, after the
date hereof, in GAAP or regulatory accounting requirements applicable generally
to companies in the industry in which Rand and its Subsidiary operate,
(ii) changes, after the date hereof, in laws, rules or regulations of general
applicability to companies in the industry in which Rand and its Subsidiary
operate, (iii) actions or omissions taken with the prior express written consent
of East, (iv) changes, after the date hereof, in global or national political
conditions or general economic or market conditions generally affecting other
companies in the industry in which Rand and its Subsidiary operate,
(v) conditions arising out of acts of terrorism, war, weather conditions or
other force majeure events, (vi) any legal proceedings made or brought by any of
the current or former Rand Stockholders (on their own behalf or on behalf of
Rand) in connection with the Agreement or the Stock Purchase, or (vii) the
public disclosure of this Agreement or the Stock Purchase except, with respect
to clauses (i), (ii), (iv) and (v) of this subsection (a), to the extent that
the effects of such change disproportionately impact the financial condition,
results of operations, assets, liabilities or business of Rand and its
Subsidiary, taken as a whole, as compared to other companies in the industry in
which Rand and its Subsidiary operate), (b) with respect to East, the financial
condition, results of operations, assets, liabilities, or business of East and
its Subsidiaries taken as a whole (provided, however, that, with respect to this
subsection (b), the determination of whether a “Material Adverse Effect” exists
or has occurred shall not include effects attributable to (i) changes, after the
date hereof, in GAAP or regulatory accounting requirements applicable generally
to companies in the industry in which East, as applicable, operate,
(ii) changes, after the date hereof, in laws, rules or regulations of general
applicability to companies in the industry in which East, as applicable,
operate, (iii) actions or omissions taken with the prior express written consent
of Rand, (iv) changes, after the date hereof, in global or national political
conditions or general economic or market conditions generally affecting other
companies in the industry in which East, as applicable, operate or
(v) conditions arising out of acts of terrorism, war, weather conditions or
other force majeure events, except, with respect to clauses (i), (ii), (iv) and
(v) of this subsection (b), to the extent that the effects of such change
disproportionately impact the financial condition, results of operations,
assets, liabilities or business of East and its Subsidiaries, taken as a whole,
as applicable, as compared to other companies in the industry in which East and
its Subsidiaries, as applicable, operate), (c) with respect to East, the
Contributed Investment Assets or (d) with respect to East or Rand, the ability
of East or Rand, as applicable, to timely consummate the Stock Purchase.

“NASDAQ” means the Nasdaq National Market System.

“NEWCO” has the meaning set forth in the preamble to this Agreement.

“New York Courts” has the meaning set forth in Section 10.6.

 

6



--------------------------------------------------------------------------------

“NYBCL” means the New York Business Corporation Law, as amended.

“Notice of Adverse Recommendation” has the meaning set forth in Section 7.7(f).

“Notice of Superior Proposal” has the meaning set forth in Section 7.7(f).

“Organizational Documents” means, with respect to a Person other than a natural
person, (i) the articles or certificate of incorporation and the bylaws of a
corporation; (ii) the certificate of formation and operating agreement of a
limited liability company; (iii) the partnership agreement and any statement of
partnership of a general partnership; (iv) the limited partnership agreement and
the certificate of limited partnership of a limited partnership; (v) any charter
or similar document adopted or filed in connection with the creation, formation,
or organization of any other Person; (vi) any stockholder or similar agreement
among holders of securities of an issuer; and (vii) any amendment to any of the
foregoing.

“Outside Date” has the meaning set forth in Section 9.1(b).

“Party” and “Parties” have the meaning set forth in the preamble to this
Agreement.

“Permit” means any license, permit, variance, exemption, franchise, consent,
approval, authorization, qualification, or order of any Governmental Entity.

“Permitted Liens” means (i) Liens for Taxes and other statutory Liens securing
payments not yet due and payable or that are being contested in good faith in
appropriate proceedings, (ii) Liens of landords, carriers, warehousemen,
mechanics and materialmen or other like Liens granted or arising in the ordinary
course of business securing payment not yet due and payable or being consented
in good faith in appropriate proceedings, (iii) Liens arising under the SBA
Debentures, (iv) easements, rights of way, and other similar encumbrances that
do not materially impact the value of or materially affect the use of the
properties or assets subject thereto or affected thereby or otherwise materially
impair business operations at such properties, (v) Liens imposed by applicable
securities Laws, and (vi) such imperfections or irregularities of title or Liens
as do not materially affect the use of the properties or assets subject thereto
or affected thereby or otherwise materially impair business operations at such
properties.

“Person” means an individual, corporation, partnership, limited liability
company, association, joint venture, estate, trust, sole proprietorship,
unincorporated organization, other entity, organization, group (as defined in
Section 13(d) of the Exchange Act), or any other business entity or any
Governmental Entity, including a government or political subdivision or an
agency or instrumentality thereof.

“Portfolio Company” means any entity in which Rand or its Subsidiary has made,
makes or proposes to make a debt or equity investment that is or would be
reflected in the Schedule of Investments included in Rand’s quarterly or annual
reports.

“Proxy Statement” has the meaning set forth in Section 4.4(a).

“Purchased Shares” has the meaning set forth in Section 2.1(d).

 

7



--------------------------------------------------------------------------------

“Rand” has the meaning set forth in the preamble to this Agreement.

“Rand Benefit Plans” has the meaning set forth in Section 4.11(a).

“Rand Board” has the meaning set forth in the Recitals to this Agreement.

“Rand Board Recommendation” has the meaning set forth in Section 4.3(b).

“Rand Bylaws” means the by-laws of Rand, as amended and/or restated through the
date hereof.

“Rand Certificate” means the certificate of incorporation of Rand, as amended
and/or restated through the date hereof.

“Rand Common Stock” has the meaning set forth in the Recitals to this Agreement.

“Rand Contracts” has the meaning set forth in Section 4.3(c).

“Rand Disclosure Schedule” means that certain disclosure schedule delivered by
Rand to East in connection with the execution of this Agreement.

“Rand Employees” has the meaning set forth in Section 4.11(a).

“Rand Material Contracts” has the meaning set forth in 4.12(a)(vi).

“Rand Regulatory Agreement” has the meaning set forth in Section 4.5(b).

“Rand SEC Reports” has the meaning set forth in Section 4.5(c).

“Rand Stockholder Approvals” has the meaning set forth in Section 7.3(a).

“Rand Stockholder Meeting” has the meaning set forth in Section 4.3(b).

“Rand Stockholders” has the meaning set forth in the Recitals to this Agreement.

“Rand Voting Debt” means bonds, debentures, notes or other indebtedness of Rand
having the right to vote on any matters on which Rand Stockholders may vote.

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended, and the
rules and regulations promulgated thereunder.

“SBA” means the United States Small Business Administration.

“SBA Approval” has the meaning set forth in Section 7.1(c).

“SBA Debentures” means, collectively, all debentures issued by the SBIC
Subsidiary to the SBA.

“SBIC” has the meaning set forth in Section 4.9(c).

 

8



--------------------------------------------------------------------------------

“SBIC Subsidiary” means Rand Capital SBIC, Inc.

“SEC” has the meaning set forth in the Recitals to this Agreement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shareholder Agreement” means the Shareholder Agreement substantially in the
form of Exhibit D attached hereto, to be entered into between Rand and East in
connection with the Closing.

“SRO” has the meaning set forth in Section 4.4(a).

“Stock Purchase” has the meaning set forth in the Recitals to this Agreement.

“Subsidiary”, when used with respect to a Party, means any corporation,
partnership, limited liability company or other organization, whether
incorporated or unincorporated, (i) that, in the case where the specified Party
is an SEC-reporting company, is consolidated with such Party for financial
reporting purposes under GAAP and, to the extent applicable, Article 6 of the
SEC’s Regulation S-X, and (ii) in the case where the specified Party is not an
SEC-reporting company, whose securities or other interests having the power to
elect a majority of the relevant entity’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of the relevant entity, are held by the specified Party or by one or
more other Subsidiaries of such Party or by such Party and one or more other
Subsidiaries of such Party; provided, however, that in no event shall a
Portfolio Company of Rand shall be deemed to be an “Subsidiary” of Rand.

“Superior Proposal” means a bona fide written Competing Proposal that the Rand
Board determines in good faith, after consultation with its outside financial
advisors and legal advisors, and taking into account the terms and conditions of
such proposal, the party making such proposal, and the likelihood and
anticipated timing of consummation of such Competing Proposal, and all other all
legal, financial, regulatory and other aspects of such Competing Proposal,
(a) is reasonably likely to be consummated without undue delay relative to the
Stock Purchase, taking into account all financial, legal, regulatory and other
aspects of such offer, and (b) is more favorable to the Rand Stockholders from a
financial point of view than the Stock Purchase and Rand’s entry into the
Management Agreements (including any revisions to the terms of this Agreement
committed to by East to Rand in writing in response to such Competing Proposal
made to Rand under the provisions of Section 7.7(f)); provided however, for
these purposes, to the extent relevant to the Competing Proposal in question,
all percentages in subsections (a)(i) and (a)(ii) of the definition of Competing
Proposal shall be increased to (i) for purposes of subsection (a)(i) of the
definition of Competing Proposal, the lesser of (1) fifty percent (50%) of the
outstanding Rand Common Stock and (2) such percentage of Rand Common Stock such
that the Person submitting the Competing Proposal, together with its Affiliates,
would become, upon the closing of the proposed transaction set forth in the
Competing Proposal, the beneficial owner of at least fifty percent (50%) of the
outstanding Rand Common Stock and (ii) for purposes of subsection (a)(ii) of the
definition of Competing Proposal, fifty percent (50%).

“Takeover Statute” has the meaning set forth in Section 4.15.

 

9



--------------------------------------------------------------------------------

“Tax” or “Taxes” means (i) all federal, state, local, and foreign income,
excise, gross receipts, gross income, ad valorem, profits, gains, property,
capital, sales, transfer, use, payroll, employment, severance, withholding,
duties, intangibles, franchise, backup withholding, value added and other taxes,
charges, levies or like assessments together with all penalties and additions to
tax and interest thereon and (ii) any liability for Taxes described in clause
(i) above under Treasury Regulation Section 1.1502-6 (or any similar provision
of state, local or foreign law).

“Tax Return” means, with respect to a Person, a report, return or other
information (including any amendments) required to be supplied to a Governmental
Entity with respect to Taxes including, where permitted or required, combined or
consolidated returns for any group of entities that includes the Person or any
of its Subsidiaries.

“Termination Fee” has the meaning set forth in Section 9.4(a).

“Third Party” means a third party (or group of Persons) not affiliated with Rand
or East, but shall include all Rand Stockholders.

“Welfare Plan” has the meaning set forth in Section 4.11(f).

ARTICLE II

TRANSACTION

2.1 Stock Purchase.

(a) Contributed Investment Assets. On the terms and subject to the conditions of
this Agreement, on the Closing Date, East shall sell, transfer, assign, convey,
contribute and deliver to Rand, free and clear of all Liens (but subject to the
terms of the Contributed Loan Documents and restrictions on transfer arising
under applicable Law), and Rand shall purchase, accept, assume and acquire from
East all of East’s right, title and interest in, to and under the following,
wherever located (collectively, the “Contributed Investment Assets”):

(i) each Contributed Loan including, to the extent permitted to be assigned
under applicable Law, all claims, suits, causes of action and any other right of
East under the Contributed Loan Documents against any Person, whether known or
unknown, arising under, out of, or in connection with the Contributed Loan
Documents or in any way based on or related to any of the foregoing;

(ii) the Contributed Loan Documents relating to each Contributed Loan;

(iii) the Contributed Loan Collateral relating to each Contributed Loan;

(iv) the Contributed Loan Files relating to each Contributed Loan; and

(v) the Contributed Books and Records.

(b) Assumed Obligations. From and after the Closing, Rand shall assume all
obligations with respect to the Contributed Investment Assets under the
Contributed Loan Documents.

 

10



--------------------------------------------------------------------------------

(c) Stock Purchase Price. The aggregate consideration payable for the Purchased
Shares shall be the sum of (i) the Cash Consideration plus (ii) the Contributed
Investment Assets Fair Value, as finally determined in accordance with
Section 3.2 below.

(d) Stock Issuance. At the Closing, East shall purchase from Rand, and Rand
shall, upon receipt by Rand of the Cash Consideration and the Contributed
Investment Assets in accordance with Sections 3.1 and 3.3 below, issue to East a
number of newly issued shares of Rand Common Stock equal to (a) (i) the Cash
Consideration, plus (ii) Contributed Investment Assets Fair Value, divided by
(b) $3.00. The shares of the Rand Common Stock to be issued in the Stock
Purchase are referred to herein as the “Purchased Shares”.

(e) Principal Repayments between Closing Cut-off Time and Closing. If any
principal payment, interest payment or other payment is made by any Borrower to
East with respect to any Contributed Investment Asset between the Closing
Cut-off Time and the Closing, such amounts shall be received by East in trust
for Rand’s benefit, and East shall either (i) pay over to Rand such amounts via
wire transfer of immediately available funds at Closing or as soon thereafter as
reasonably practicable (but in no event later than five (5) Business Days
following receipt), or (ii) if Closing has not yet occurred, reduce the
Contributed Investment Assets Fair Value, and increase the amount of the Cash
Consideration, by the amount so received.

ARTICLE III

CLOSING; CLOSING DELIVERIES

3.1 Closing. The closing of the Stock Purchase (the “Closing”) shall take place
at 10:00 a.m. on the date and place to be specified by the Parties, which date
shall be no later than three (3) Business Days after the satisfaction or waiver
(subject to applicable Law) of the latest to occur of the conditions set forth
in Article VIII (other than those conditions that by their nature are to be
satisfied or waived at the Closing), unless extended by mutual agreement of the
Parties. The date on which the Closing occurs is referred to herein as the
“Closing Date”.

3.2 Update of Contributed Loan Schedule and Contributed Investment Assets Fair
Value.

(a) Immediately following the close of business on the second Business Day prior
to the Closing Date, the Contributed Loan Schedule shall be updated as necessary
to reflect changes to the information contained therein between the Cut-off Time
and Closing Cut-off Time, including, without limitation, changes to the
information therein that would result in an adjustment to the Contributed
Investment Assets Fair Value and the corresponding calculation of the Cash
Consideration. The Contributed Loan Schedule, as so updated as of the Closing
Cut-off Time and, with respect to the Contributed Investment Assets Fair Value,
as agreed to between the Parties pursuant to Section 3.2(c) below, shall be used
for purposes of calculating the Cash Consideration amount.

(b) Contemporaneously with the delivery of the updated Contributed Loan Schedule
in accordance with Section 3.2(a), East shall provide Rand a certificate of an
officer of East setting forth its good faith calculations of the Contributed
Investment Assets Fair Value and the corresponding Cash Consideration, in each
case, as determined in accordance with the terms

 

11



--------------------------------------------------------------------------------

of this Agreement, together with reasonable supporting documentation for such
calculation. East will provide Rand and its representatives during normal
business hours access reasonably requested by Rand to the work papers and other
books and records and personnel of East for purposes of assisting Rand and its
representatives in their review of the calculation of the Contributed Investment
Assets Fair Value and corresponding Cash Consideration.

(c) To the extent that Rand does not agree with the calculation of the
Contributed Investment Assets Fair Value presented by East, the Parties shall
promptly negotiate in good faith so as to agree upon the calculation of the
Contributed Investment Assets Fair Value. The Contributed Loan Schedule, as so
updated as of the Closing Cut-off Time and as agreed to by the Parties, shall be
used for purposes of calculating the Contributed Investment Assets Fair Value
and corresponding Cash Consideration payable at closing.

3.3 Closing Deliveries. At the Closing,

(a) East shall deliver or cause its Affiliates to deliver, as applicable, to
Rand:

(i) a counterpart of each assignment and assumption agreement relating to a
Contributed Investment Asset, duly executed on behalf of East, its Affiliate (if
applicable) and each Person from whom a Consent, as set forth on Section 5.13(j)
of the East Disclosure Schedule, is required in connection with the transfer of
such Contributed Investment Asset (unless a separate Consent from each such
Person has been delivered to Rand);

(ii) the Contributed Loan Notes with respect to such Contributed Loans;

(iii) the Contributed Loan Documents in the possession or control of East;

(iv) the Contributed Loan Files in the possession or control of East;

(v) the Contributed Books and Records;

(vi) the Cash Consideration by wire transfer of immediately available funds to
an account of Rand designated in writing by Rand to East;

(vii) nomination in writing of two or three directors, as applicable based upon
the terms of the Shareholder Agreement, to stand for election at the annual
meeting of stockholders of Rand, subject to the provisions of the Shareholder
Agreement;

(viii) an officer’s certificate signed by an officer of East as required to be
delivered under Sections 8.3(a) and 8.3(b);

(ix) (A) a certification of non-foreign status that complies with the
requirements of Code Section 1445 and Treasury Regulation Section 1.1445-2(b)
and (B) certification pursuant to Code Section 1446(f)(2), in each case, in form
and substance reasonably satisfactory to Rand;

 

12



--------------------------------------------------------------------------------

(x) a certificate of the Secretary or Assistant Secretary (or equivalent
officer) of the East certifying that attached thereto are true and complete
copies of all resolutions adopted by the members of East authorizing the
execution, delivery, and performance of this Agreement and the consummation of
the Stock Purchase, and that all such resolutions are in full force and effect
and are all the resolutions adopted in connection with the transactions
contemplated hereby;

(xi) a copy of the Shareholder Agreement, duly executed by East; and

(xii) such other documents as may be reasonably required by Rand, each in form
and substance satisfactory to Rand, to effect the intentions of the Parties
contemplated by this Agreement, duly executed by East.

(b) Rand shall deliver to East:

(i) a counterpart of each assignment and assumption agreement relating to a
Contributed Investment Asset, duly executed on behalf of Rand;

(ii) the Purchased Shares by book entry transfer to an account for East at
Rand’s transfer agent;

(iii) copies of the Management Agreements, duly executed by Rand;

(iv) an officer’s certificate signed by the Chief Executive Officer or the Chief
Financial Officer of Rand as required to be delivered under Sections 8.2(a) and
8.2(b);

(v) a certificate of the Secretary or Assistant Secretary (or equivalent
officer) of the Company certifying that attached thereto are true and complete
copies of all resolutions adopted by the Rand Board authorizing the execution,
delivery, and performance of this Agreement and the Management Agreements and
the consummation of the Stock Purchase, and that all such resolutions are in
full force and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby and thereby;

(vi) a copy of the Shareholder Agreement, duly executed by Rand; and

(vii) such other documents as may be reasonably required by East, in form and
substance satisfactory to East, to effect the intentions of the Parties
contemplated by this Agreement, duly executed by Rand.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF RAND

Except as disclosed in (i) the Rand SEC Reports (as defined in Section 4.5(c)
below) filed prior to the date of this Agreement, or (ii) the Rand Disclosure
Schedule, Rand hereby represents and warrants to East as follows:

4.1 Corporate Organization.

(a) Rand is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of New York. Rand has the requisite
corporate power and corporate authority to own or lease all of its properties
and assets and to carry on its business as it is now being conducted.

 

13



--------------------------------------------------------------------------------

(b) Rand is duly licensed or qualified to do business in each jurisdiction in
which the nature of the business conducted by it or the character or location of
the properties and assets owned or leased by it makes such licensing or
qualification necessary, except where the failure to be so licensed or qualified
would not, individually or in the aggregate, have a Material Adverse Effect on
Rand.

(c) True, complete and correct copies of Rand Certificate and Rand Bylaws have
previously been made available to East. Rand is not in violation of Rand
Certificate or Rand Bylaws.

(d) The SBIC Subsidiary is the only Subsidiary of Rand. The SBIC Subsidiary
(i) is duly incorporated and validly existing and in good standing under the
laws of the state of its incorporation, (ii) has the requisite corporate power
and authority to own or lease all of its properties and assets and to carry on
its business as it is now being conducted and (iii) is duly licensed or
qualified to do business in each jurisdiction in which the nature of the
business conducted by it or the character or location of the properties and
assets owned or leased by it makes such licensing or qualification necessary,
except where the failure to be so licensed or qualified would not, individually
or in the aggregate, have a Material Adverse Effect on Rand. True, complete and
correct copies of the Organizational Documents of the SBIC Subsidiary have
previously been made available to East. The SBIC Subsidiary is not in violation
of its Organizational Documents.

4.2 Capitalization. (a) The authorized capital stock of Rand consists of
10,000,000 shares of Rand Common Stock, par value $0.10 per share, of which, as
of the date of this Agreement, 6,863,034 shares were issued, 6,321,988 shares
were outstanding and 541,046 shares were held by the Company as treasury stock.
As of the date of this Agreement, no shares of preferred stock were issued and
outstanding. All of the issued and outstanding shares of Rand Common Stock have
been duly authorized and validly issued and are fully paid, nonassessable and
free of preemptive rights, with no personal liability attaching to the ownership
thereof. No Rand Voting Debt is issued or outstanding. Except pursuant to this
Agreement, Rand does not have and is not bound by any outstanding subscriptions,
options, warrants, calls, rights, commitments or agreements of any character
calling for the purchase or issuance of, or the payment of any amount based on,
any shares of Rand Common Stock, Rand preferred stock, Rand Voting Debt or any
other equity securities of Rand or any securities representing the right to
purchase or otherwise receive any shares of Rand Common Stock, Rand preferred
stock, Rand Voting Debt or other equity securities of Rand. There are no
contractual obligations of Rand or its Subsidiary (A) to repurchase, redeem or
otherwise acquire any shares of capital stock of Rand or any equity security of
Rand or its Subsidiary or any securities representing the right to purchase or
otherwise receive any shares of capital stock or any other equity security of
Rand or its Subsidiary or (B) pursuant to which Rand or its Subsidiary is or
could be required to register shares of Rand capital stock or other securities
under the Securities Act.

 

14



--------------------------------------------------------------------------------

(b) All of the issued and outstanding shares of capital stock or other equity
ownership interests of the SBIC Subsidiary are owned, directly or indirectly, by
Rand, free and clear of any Liens, except for any Permitted Liens, and all of
such shares or equity ownership interests are duly authorized and validly issued
and are fully paid, nonassessable and free of preemptive rights. The SBIC
Subsidiary does not have or is not bound by any outstanding subscriptions,
options, warrants, calls, commitments or agreements of any character calling for
the purchase or issuance of any shares of capital stock or any other equity
security of such Subsidiary or any securities representing the right to purchase
or otherwise receive any shares of capital stock or any other equity security of
such Subsidiary.

(c) Except as set forth in Section 4.2(c) of the Rand Disclosure Schedule,
neither Rand nor the SBIC Subsidiary has any indebtedness for borrowed money.

4.3 Authority; No Violation.

(a) Rand has full corporate power and authority to execute and deliver this
Agreement and to consummate the Stock Purchase. The execution and delivery of
this Agreement, the Management Agreements and the consummation of the Stock
Purchase have been duly and validly approved by the Rand Board. This Agreement
has been duly and validly executed and delivered by Rand and (assuming due
authorization, execution and delivery by East) constitutes the valid and binding
obligation of Rand, enforceable against Rand in accordance with its terms,
except as may be limited by bankruptcy, insolvency, fraudulent transfer,
moratorium, reorganization or similar laws of general applicability relating to
or affecting the rights of creditors generally and subject to general principles
of equity (the “Bankruptcy and Equity Exception”).

(b) The Rand Board has determined that this Agreement and the Stock Purchase are
advisable and in the best interests of Rand and the Rand Stockholders, approved
this Agreement and the Stock Purchase in accordance with the NYBCL and
Section 23 of the Investment Company Act, resolved to recommend that that Rand
Stockholders approve the Rand Stockholder Approvals, and directed that the
proposals related to the Rand Stockholder Approvals be submitted to the Rand
Stockholders for approval and adoption at a duly held meeting of such Rand
Stockholders (the “Rand Stockholder Meeting”), together with the recommendation
of Rand Board that Rand Stockholders approve and adopt the proposals related to
the Rand Stockholder Approvals (the “Rand Board Recommendation”).

(c) Neither the execution and delivery of this Agreement or the Management
Agreements by Rand nor the consummation by Rand of the Stock Purchase, nor
compliance by Rand with any of the terms or provisions of this Agreement or the
Management Agreements, will (i) assuming the completion of the amendment of the
Rand Certificate to increase the number of authorized shares of Rand Common
Stock as described in Section 7.3(a)(ii), violate any provision of the Rand
Certificate or Rand Bylaws, or (ii) assuming that the consents, approvals and
filings referred to in Sections 4.4(a)(i)-(v), Sections 4.4(b)(i) and (iv) and
Section 4.4(a) and (b) of the Rand Disclosure Schedule are duly obtained and/or
made, (A) violate any Law applicable to Rand or its Subsidiary, or (B) except as
would not, individually or in the aggregate, have a Material Adverse Effect on
Rand, violate, conflict with, result in a breach of any provision of or the loss
of

 

15



--------------------------------------------------------------------------------

any benefit under, constitute a default (or an event which, with notice or lapse
of time, or both, would constitute a default) under, result in the termination
of or a right of termination or cancellation under, accelerate the performance
required by, or result in the creation of any Lien upon any of the respective
properties or assets of Rand or its Subsidiary under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, deed of trust,
license, lease, franchise, agreement or other instrument or obligation to which
Rand or its Subsidiary is a party or by which either of them or any of their
respective properties or assets is bound (collectively, the “Rand Contracts”).

4.4 Consents and Approvals.

(a) Except for (i) the filing with the SEC of a proxy statement in definitive
form (the “Proxy Statement”) relating to the Rand Stockholder Meeting, (ii) any
notices, consents, authorizations, approvals, filings or exemptions in
connection with compliance with the rules and regulations of NASDAQ, or any
other applicable self-regulatory organization (“SRO”), (iii) such filings and
approvals as are required to be made or obtained under the securities or “Blue
Sky” laws of various states in connection with the Stock Purchase pursuant to
this Agreement and the filing of a Form D with the SEC, (iv) compliance with the
Investment Company Act, and the rules and regulations promulgated thereunder,
(v) any notices, consents, authorizations, approvals, filings or exemptions in
connection with compliance with the rules and regulations of SBA, or (vi) as set
forth on Section 4.4(a) of Rand Disclosure Schedule, no other consents,
authorizations, approvals, or exemptions from, or notices to, or filings with,
any Governmental Entity by Rand are necessary in connection with the execution
and delivery by Rand of this Agreement or the consummation by Rand of the Stock
Purchase.

(b) Except for (i) receipt of Rand Stockholder Approvals as contemplated in
Section 7.3, (ii) consents under Rand Contracts set forth on Section 4.4(b) of
Rand Disclosure Schedule, (iii) matters covered in the immediately preceding
Section 4.4(a), and (iv) approval of the Investment Advisory Agreement as
described in Section 8.1(b)(i), no consents or approvals of any Person are
necessary in connection with the execution and delivery by Rand of this
Agreement or the consummation by Rand of the Stock Purchase.

4.5 Reports; Regulatory Matters.

(a) Rand and its Subsidiary have timely filed all reports, registration
statements and certifications, together with any amendments required to be made
with respect thereto, that they were required to file since December 31, 2016
with (i) the SEC, (ii) NASDAQ, (iii) the SBA, and (iv) any other applicable SRO
or Governmental Entity, and all other reports and statements required to be
filed by them since December 31, 2016, including any report or statement
required to be filed pursuant to the laws, rules or regulations of the United
States, any state, any foreign entity, or any SRO or Governmental Entity, and
have paid all fees and assessments due and payable in connection therewith.
Except for normal examinations of Rand and its Subsidiary conducted by a SRO or
Governmental Entity in the ordinary course of the business, no SRO or
Governmental Entity has, since December 31, 2016, initiated any proceeding,
enforcement action or, to the knowledge of Rand, investigation into the
business, disclosures or operations of Rand or its Subsidiary. Since
December 31, 2016, no SRO or Governmental Entity has resolved any proceeding,
enforcement action or, to the knowledge of Rand, investigation into the
business, disclosures or operations of Rand or its Subsidiary. There is no
unresolved, or, to Rand’s knowledge, threatened comment or stop order by any SRO
or Governmental Entity with respect to any report or statement relating to any
examinations or inspections of Rand or its Subsidiary.

 

16



--------------------------------------------------------------------------------

(b) Neither Rand nor its Subsidiary is subject to any cease-and-desist or other
order or enforcement action issued by, or is a party to any written agreement,
consent agreement or memorandum of understanding with, or is a party to any
commitment letter or similar undertaking to, or is subject to any order or
directive by, any SRO or Governmental Entity that currently restricts in any
material respect the conduct of its business, or that in any material manner
relates to its credit, risk management or compliance policies, its internal
controls, its management or its business (each item in this sentence, a “Rand
Regulatory Agreement”), nor has Rand or its Subsidiary been advised since
December 31, 2016 by any SRO or Governmental Entity that it is considering
issuing, initiating, ordering, or requesting any such Rand Regulatory Agreement.

(c) Rand has filed on the SEC’s EDGAR system each (i) final registration
statement, prospectus, report, schedule and definitive proxy statement filed
with or furnished to the SEC by Rand or its Subsidiary pursuant to the
Securities Act or the Exchange Act since December 31, 2016 (the “Rand SEC
Reports”) and prior to the date of this Agreement and (ii) communication mailed
by Rand to Rand Stockholders since December 31, 2016 and prior to the date of
this Agreement. No such Rand SEC Report or communication, at the time filed,
furnished or communicated (and, in the case of registration statements and proxy
statements, on the dates of effectiveness and the dates of the relevant
meetings, respectively), contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading, except that information as of a later date
(but before the date of this Agreement) shall be deemed to modify information as
of an earlier date. As of their respective dates, all Rand SEC Reports complied
as to form in all material respects with the published rules and regulations of
the SEC with respect thereto. No executive officer of Rand has failed in any
respect to make the certifications required of him or her under Section 302 or
906 of the Sarbanes-Oxley Act. As of the date of this Agreement, there are not
outstanding or unresolved comments from the SEC with respect to any Rand SEC
Report and, as of the date of this Agreement, no Rand SEC Report is subject to
any ongoing review by the SEC.

4.6 Financial Statements.

(a) The consolidated financial statements of Rand and its Subsidiary included in
the Rand SEC Reports (including the related notes, where applicable) (i) have
been prepared from, and are in accordance with, the books and records of Rand
and its Subsidiary, (ii) fairly present in all material respects the
consolidated results of operations, cash flows, changes in stockholders’ equity
and consolidated financial position of Rand and its Subsidiary for the
respective fiscal periods or as of the respective dates therein set forth
(subject in the case of unaudited statements to recurring year-end audit
adjustments immaterial in nature and amount), (iii) complied as to form, as of
their respective dates of filing with the SEC, in all material respects with
applicable accounting requirements and with the published rules and regulations
of the SEC with respect thereto, and (iv) have been prepared in accordance with
GAAP consistently applied during the periods involved, except, in each case, as
indicated in such statements or in the notes thereto.

 

17



--------------------------------------------------------------------------------

(b) Neither Rand nor its Subsidiary has any material liability or obligation of
any nature whatsoever required by GAAP to be reserved for in a balance sheet
(whether absolute, accrued, contingent or otherwise and whether due or to become
due), except for those liabilities that are reflected or reserved against on the
consolidated balance sheet of Rand included in its Annual Report on Form 10-K
for the annual period ended December 31, 2017 (including any notes thereto) and
for liabilities and obligations incurred in a commercially reasonable manner
since the date of such balance sheet and such liabilities as would not,
individually or in the aggregate, have a Material Adverse Effect on Rand.

(c) Rand has implemented and maintains disclosure controls and procedures (as
defined in Rule 13a-15(e) of the Exchange Act) to ensure that material
information relating to Rand, including its consolidated Subsidiary, required to
be disclosed by Rand in the reports that it files under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the rules and regulations of the SEC, and that all such material information
is accumulated and communicated to the “principal executive officer” and the
“principal financial officer” (each as defined in the Sarbanes-Oxley Act) of
Rand by others within those entities in connection with the reports Rand is
required to file under the Exchange Act to allow timely decisions regarding
required disclosure and to make the certifications required pursuant to Sections
302 and 906 of the Sarbanes Oxley Act.

(d) Since December 31, 2016, the principal executive officer and the principal
financial officer of Rand have complied in all material respects with (i) the
applicable provisions of the Sarbanes-Oxley Act and under the Exchange Act and
(ii) the applicable listing and corporate governance rules and regulations of
NASDAQ. The principal executive officer and the principal financial officer of
Rand have made all certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act with respect to each Rand SEC Document filed by Rand.

4.7 Broker’s Fees. Except for Keefe, Bruyette & Woods, Inc., neither Rand nor
its Subsidiary has utilized any broker, finder or financial advisor or incurred
any liability for any broker’s fees, commissions or finder’s fees in connection
with the Stock Purchase.

4.8 Absence of Certain Changes or Events. Since December 31, 2016, (a) the
respective businesses of Rand and its Subsidiary have been conducted in the
ordinary course of business consistent with past practice, and (b) neither Rand
nor its Subsidiary has taken any action that has resulted in, or is reasonably
likely to result in, a Material Adverse Effect on Rand.

4.9 Legal Proceedings; Compliance with Law.

(a) Except as would not, individually or in the aggregate, have a Material
Adverse Effect on Rand, neither Rand nor its Subsidiary is a party to any, and
there are no pending or, to Rand’s knowledge, threatened, legal, administrative,
arbitral or other proceedings, claims, actions, suits or governmental or
regulatory investigations of any nature against Rand or its Subsidiary or to
which any of their assets are subject or against or into any officers or
directors of Rand or its Subsidiary in such capacities.

(b) Except as would not, individually or in the aggregate, have a Material
Adverse Effect on Rand, there is no judgment, settlement agreement, order,
injunction, decree or regulatory restriction (other than those of general
application that apply to similarly situated companies or their Subsidiaries)
imposed upon Rand, its Subsidiary or the assets of Rand or its Subsidiary.

 

18



--------------------------------------------------------------------------------

(c) The SBIC Subsidiary is licensed to operate as a Small Business Investment
Company (“SBIC”) by the SBA. The SBIC Subsidiary’s SBIC license is in good
standing with the SBA and no adverse regulatory findings contained in any
examination report prepared by the SBA regarding the SBIC Subsidiary are
outstanding or unresolved.

(d) Rand and its Subsidiary hold all Permits necessary for the lawful conduct of
their respective businesses, and have complied with and are not in default in
any respect under any, Permit or applicable Law, except for such failures,
non-compliance or defaults that would not, individually or in the aggregate,
have a Material Adverse Effect on Rand.

4.10 Taxes and Tax Returns.

(a) Each of Rand and its Subsidiary (i) has duly and timely filed (including all
applicable extensions) all federal, state, local and foreign income and other
material Tax Returns required to be filed by it on or prior to the date of this
Agreement and all such Tax Returns are accurate and complete, (ii) has paid all
Taxes shown thereon as due and (iii) has duly paid or made provision for the
payment of all Taxes that have been incurred or are due or claimed to be due
from it by the IRS or any other federal, state, foreign or local taxing
authorities other than Taxes that are not yet delinquent or are being contested
in good faith, have not been finally determined and have been adequately
reserved against under GAAP. There are no material disputes pending, or written
claims asserted, for Taxes or assessments upon Rand or its Subsidiary for which
Rand does not have reserves that are adequate under GAAP. Neither Rand nor its
Subsidiary is a party to or is bound by any Tax sharing, allocation or
indemnification agreement or arrangement (other than such an agreement or
arrangement exclusively between or among Rand and its Subsidiary as described in
Section 4.10(a) of the Rand Disclosure Schedule).

(b) Rand and its Subsidiary have complied in all material respects with all Laws
relating to the payment and withholding of Taxes and have, within the time and
in the manner prescribed by such Laws, withheld from and paid over all amounts
required to be so withheld and paid over under such Laws.

(c) There are no Liens for Taxes upon the assets of Rand or its Subsidiary,
except for Liens for Taxes not yet due and payable and Liens for Taxes that are
both being contested in good faith and adequately reserved for in accordance
with GAAP.

(d) Neither Rand nor its Subsidiary has granted any waiver, extension, or
comparable consent regarding the application of the statute of limitations with
respect to any Taxes or Tax Return that is outstanding, nor any request for such
waiver or consent has been made.

(e) No Subsidiary of Rand is a “specified foreign corporation” as defined in
Section 965(e) of the Code.

 

19



--------------------------------------------------------------------------------

4.11 Employee Matters.

(a) Section 4.11(a) of Rand Disclosure Schedule sets forth a true, complete and
correct list of each “employee benefit plan” as defined in Section 3(3) of
ERISA, and each incentive, deferred compensation, paid-time-off, equity-based,
phantom equity, severance, separation, termination, retention,
change-of-control, pension, profit-sharing, retirement, leave of absence,
layoff, vacation, day or dependent care, legal services, cafeteria, life,
health, medical, dental, vision, welfare, accident, disability, workmen’s
compensation or other insurance, collective bargaining, material fringe benefit,
or other similar plan, program, agreement, practice, policy, arrangement or
commitment for the benefit of any employee, former employee, director or former
director of Rand or its Subsidiary (collectively, “Rand Employees”), entered
into, maintained or contributed to, or required to be maintained or contributed
to by Rand, its Subsidiary or any Person that, together with Rand or its
Subsidiary, is treated as a single employer under Section 414(b), (c), (m) or
(o) of the Code, (each such Person, an “ERISA Affiliate”), whether written or
oral, and whether or not subject to ERISA (such plans, programs, agreements,
practices, policies, arrangements and commitments, herein referred to as the
“Rand Benefit Plans”). In addition, Section 4.11(a) of Rand Disclosure Schedule
sets forth a true, complete and correct list of each employment agreement or
independent contractor agreement for substantial personal services to which Rand
or its Subsidiary is a party, other than oral agreements that can be terminated
on prior notice of 30 days’ or less, without continuing obligation or penalty
(such agreements herein referred to as the “Employment Agreements”).

(b) With respect to each Rand Benefit Plan, Rand has made available to East
true, complete and correct copies of the following (as applicable): (i) the
current written document evidencing such Rand Benefit Plan (including any
related trust agreements or other funding arrangements) and any amendment
thereto or, with respect to any such plan that is not in writing, a written
description of the material terms thereof, (ii) the current summary plan
description, and all summaries of material modifications thereto, (iii) the two
(2) most recent Form 5500s, annual reports, financial statements and/or
actuarial reports, (iv) the most recent IRS determination, opinion or advisory
letter, and (v) all material written communications provided to employees in the
last twelve (12) months relating to such Rand Benefit Plans and all other
material written communications with any governmental agency in the last
thirty-six (36) months relating to such Rand Benefit Plans, including any
materials relating to any government investigation or audit or any submissions
under any voluntary compliance procedure. Rand has made available to East true,
complete and correct copies of any written Employment Agreements including all
amendments thereto and, with respect to any Employment Agreement that is not in
writing, a written description of the material terms thereof.

(c) (i) Each Rand Benefit Plan (including any related trust) has been
maintained, operated and administered (including with respect to reporting and
disclosure) in accordance with its terms in all material respects, (ii) all Rand
Benefit Plans are in compliance with the applicable provisions of ERISA, the
Code and all other applicable Laws, including Section 409A of the Code, in each
case in all material respects, (iii) to Rand’s knowledge no non-exempt
“prohibited transaction” (as defined in Section 4975 of the Code or Section 406
of ERISA) has occurred with respect to any Rand Benefit Plan which would result
in a material penalty, (iv) all contributions to, and payments from, Rand
Benefit Plans have been made in accordance with the terms of Rand Benefit Plans,
ERISA, the Code and all other applicable Laws in all material respects,
(v) there are no current or, to Rand’s knowledge, threatened investigations by
any Governmental Entity, termination proceedings, or other claims by any Person
(except routine claims for benefits) with respect to Rand Benefit Plans or, to
Rand’s knowledge, any fiduciary thereof.

 

20



--------------------------------------------------------------------------------

(d) Except as set forth in Section 4.11(d) of Rand Disclosure Schedule, (i) Rand
and its Subsidiary and, to Rand’s knowledge, each other party to each Employment
Agreement has duly performed all obligations required to be performed by it to
date under such agreement, and (ii) to Rand’s knowledge, no event or condition
exists that constitutes or, after notice or lapse of time or both, will
constitute, a breach, violation or default on the part of Rand or its Subsidiary
or, to Rand’s knowledge, any other party thereto under any such Employment
Agreement.

(e) Each Rand Benefit Plan intended to be qualified under Section 401(a) of the
Code (including each related trust intended to be exempt from taxation under
Section 501(a) of the Code) has received an IRS determination letter or is
comprised of a master and prototype or volume submitter plan that has received a
favorable opinion or advisory letter from the IRS. Since the date of each such
determination, opinion or advisory letter, no event has occurred and no
condition exists that could reasonably be expected to result in the revocation
of any such determination, opinion or advisory letter or that could reasonably
be expected to result in the loss of the qualified status of any such Rand
Benefit Plan (or the tax-exempt status of any such trust).

(f) Except as set forth on Section 4.11(f) of Rand Disclosure Schedule, no Rand
Benefit Plan that is a “welfare benefit plan” as defined in Section 3(1) of
ERISA (each, a “Welfare Plan”) or Employment Agreement provides for continuing
benefits or coverage for any participant or beneficiary or covered dependent of
a participant after such participant’s termination of employment, except to the
extent required by law. Each Welfare Plan which provides medical, dental, health
or long-term disability benefits (except a flexible spending account) is fully
insured and claims with respect to any participant or covered dependent under
such Welfare Plan could not result in any uninsured liability to Rand, its
Subsidiary or NEWCO (except a flexible spending account).

(g) Except as set forth in Section 4.11(g)(i) of Rand Disclosure Schedule, the
execution of this Agreement and the Stock Purchase do not constitute a
triggering event under any Rand Benefit Plan, Employment Agreement, policy,
arrangement, statement, commitment or agreement, whether or not legally
enforceable, which (either alone or upon the occurrence of any additional or
subsequent event) will or may result in any “parachute payment” (as defined in
Section 280G of the Code). Except as set forth on Section 4.11(g)(ii) of Rand
Disclosure Schedule, no Rand Benefit Plan or Employment Agreement provides for
the payment of severance, termination, change-in-control or any similar type of
payments or benefits.

4.12 Certain Contracts. (a) Except as set forth in Section 4.12(a) of Rand
Disclosure Schedule or as expressly contemplated by this Agreement, neither Rand
nor its Subsidiary is a party to or bound by any Rand Contract that is:

(i) a “material contract” (as such term is defined in Item 601(b)(10) of
Regulation S-K of the SEC) to be performed after the date of this Agreement that
has not been filed or incorporated by reference in the Rand SEC Reports filed
prior to the date hereof or that is material to Rand and its Subsidiary, taken
as a whole, or their financial condition or results of operations;

 

21



--------------------------------------------------------------------------------

(ii) except with respect to investments set forth in the Rand SEC Reports or any
other arrangement regarding a Portfolio Company, a joint venture, alliance or
partnership agreement;

(iii) other than any arrangement regarding any Portfolio Company, a loan,
guarantee of indebtedness or credit agreement, note, mortgage, indenture or
other binding commitment (other than those between or among Rand and its
Subsidiary) relating to indebtedness for borrowed money in an amount in excess
of $25,000 individually;

(iv) a non-competition or non-solicitation contract or agreement that purports
to limit the manner in which, or the localities in which, the business of Rand
and its Subsidiary, taken as a whole, is conducted or the types of businesses
that Rand and its Subsidiary, taken as a whole, conduct;

(v) is a contract or agreement requiring expenditures by Rand, and/or its
Subsidiary in excess of $25,000 in the aggregate on or after the date of this
Agreement or under which Rand and/or its Subsidiary is entitled to receive in
excess of $25,000 in the aggregate on or after the date of this Agreement, in
each case, excluding payments received related to Portfolio Company investments;
or

(vi) other than any arrangement regarding any Portfolio Company, is a contract
or agreement relating to the acquisition or disposition of any business or
operations (whether by merger, sale of stock, sale of assets or otherwise) that
has not yet been consummated (all Rand Contracts described in clauses
(i) through (vi), collectively the “Rand Material Contracts”).

(b) Except as set forth in Section 4.12(b) of Rand Disclosure Schedule, (i) each
Rand Material Contract is valid and binding on Rand or its Subsidiary and, to
the knowledge of Rand, the other parties thereto, enforceable against it in
accordance with its terms (subject to the Bankruptcy and Equity Exception) and
is in full force and effect, (ii) Rand and its Subsidiary and, to Rand’s
knowledge, each other party thereto has duly performed all obligations required
to be performed by it to date under each Rand Material Contract and (iii) no
event or condition exists that constitutes or, after notice or lapse of time or
both, will constitute, a breach, violation or default on the part of Rand or its
Subsidiary or, to Rand’s knowledge, any other party thereto under any such Rand
Material Contract.

4.13 Property; Investment Securities.

(a) Except as set forth on Section 4.13 of the Rand Disclosure Schedule, Rand or
its Subsidiary (a) has good and marketable title to all the properties and
assets reflected in the latest audited balance sheet included in such Rand SEC
Report as being owned by Rand or its Subsidiary or acquired after the date
thereof (except properties sold or otherwise disposed of since the date thereof
in the ordinary course of business), free and clear of all Liens of any nature
whatsoever, except Permitted Liens, and (b) is the lessee of all leasehold
estates reflected in the latest audited financial statements included in such
Rand SEC Report or acquired after the date thereof (except for leases that have
expired by their terms since the date thereof), free and clear of all Liens of
any nature whatsoever, except for Permitted Liens, and is in possession of the
properties purported to be leased thereunder, and each such lease is valid
without default thereunder by the lessee or, to Rand’s knowledge, the lessor.

 

22



--------------------------------------------------------------------------------

(b) Without limiting the foregoing Section 4.13(a), each of Rand and its
Subsidiary has good title to all securities and investment assets owned by it,
free and clear of any Liens, except (i) for those Liens or restrictions arising
under the Organizational Documents of the issuers of such securities, (ii) to
the extent such securities or investment assets are pledged in connection with
the SBA Debentures, (iii) Permitted Liens or (iv) for Liens or restrictions that
would not individually or in the aggregate be material with respect to the
value, ownership or transferability of such securities or investment assets.

4.14 Intellectual Property. Rand and its Subsidiary own or have the right to use
in the manner currently used all Intellectual Property Rights material to the
respective businesses of Rand and its Subsidiary as now conducted and as
described in Rand SEC Reports, and the expected expiration of any of such
Intellectual Property Rights would not be material to Rand and its Subsidiary,
taken as a whole.

4.15 State Takeover Laws. The Rand Board has unanimously approved this Agreement
and the Stock Purchase as required to render inapplicable to the Agreement and
such transaction the restrictions on “business combinations” set forth in
Section 912 of the NYBCL or any other “moratorium”, “control share”, “fair
price”, “takeover”, or “interested stockholder” law (any such laws, “Takeover
Statute”).

4.16 Rand Information. The information relating to Rand and its Subsidiary that
is provided by Rand or its representatives for inclusion in the Proxy Statement,
or in any application, notification or other document filed with any other SRO
or Governmental Entity in connection with the Stock Purchase, will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances in which
they are made, not misleading. The Proxy Statement as it relates to Rand and its
Subsidiary and other portions within the reasonable control of Rand and its
Subsidiary will comply in all material respects with the provisions of the
Exchange Act and the rules and regulations thereunder.

4.17 Insurance. Rand and its Subsidiary maintain, or are covered by, policies of
insurance in such amounts and against such risks as are customary in the
industries in which Rand and its Subsidiary operate. Rand and its Subsidiary
have paid, or caused to be paid, all premiums due under all insurance policies
of Rand and its Subsidiary and have not received written notice that they are in
default with respect to any material obligations under such policies. Neither
Rand nor its Subsidiary has received any written notice of cancellation or
termination with respect to any existing material insurance policy that is held
by, or for the benefit of, Rand or its Subsidiary, other than as would not,
individually or in the aggregate, be material to Rand and its Subsidiary, taken
as a whole.

4.18 No Other Representations or Warranties. Except for the representations and
warranties contained in this Article IV or any certificate delivered pursuant to
this Agreement, neither Rand nor any other Person on behalf of Rand makes any
express or implied representation or warranty with respect to Rand, its
Subsidiary, any investment assets or Portfolio Company, or any other information
provided to East in connection with the Stock Purchase, including the

 

23



--------------------------------------------------------------------------------

accuracy, completeness or timeliness thereof. Neither Rand nor any other Person
will have or be subject to any claim, liability or indemnification obligation to
East, or any other Person resulting from the distribution or failure to
distribute to East, or East’s use of, any such information, including any
information, documents, projections, estimates, forecasts or other material made
available to East in the electronic data room maintained by Rand for purposes of
the Stock Purchase or management presentations in expectation of the Stock
Purchase, unless and to the extent any such information is expressly included in
a representation or warranty contained in this Article IV or in any certificate
delivered pursuant to this Agreement.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF EAST

Except as disclosed in East Disclosure Schedule, East hereby represents and
warrants to Rand as follows:

5.1. Corporate Organization.

(a) East is a limited liability company duly formed, validly existing and in
good standing under the laws of the State of Delaware. East has the requisite
limited liability company power and authority to own or lease all of its
properties and assets and to carry on its business as it is now being conducted.

(b) East is duly licensed or qualified to do business in each jurisdiction in
which the nature of the business conducted by it or the character or location of
the properties and assets owned or leased by it makes such licensing or
qualification necessary, except where the failure to be so licensed or qualified
would not, individually or in the aggregate, have a Material Adverse Effect on
East.

5.2. Authority; No Violation. (a) East has full limited liability company power
and authority to execute and deliver this Agreement and to consummate the Stock
Purchase. The execution and delivery of this Agreement and the consummation of
the Stock Purchase have been duly and validly approved by East. No other limited
liability company or other proceedings on the part of East are necessary to
approve the Stock Purchase. This Agreement has been duly and validly executed
and delivered by East and (assuming due authorization, execution and delivery by
Rand) constitutes the valid and binding obligations of East, enforceable against
East in accordance with its terms (subject to the Bankruptcy and Equity
Exception).

(b) Neither the execution and delivery of this Agreement by East or the
consummation by East of the Stock Purchase, nor compliance by East with any of
the terms or provisions of this Agreement, will (i) violate any provision of
East’s Organizational Documents, or (ii) assuming that the consents, approvals
and filings referred to in Section 5.3 are duly obtained and/or made,
(A) violate any Laws applicable to East or any of its properties or assets, or
(B) except as would not, individually or in the aggregate, have a Material
Adverse Effect on East, violate, conflict with, result in a breach of any
provision of or the loss of any benefit under, constitute a default (or an event
which, with notice or lapse of time, or both, would constitute a default) under,
result in the termination of or a right of termination or cancellation under,
accelerate the performance required by, or result in the creation of any Lien
upon any of the respective

 

24



--------------------------------------------------------------------------------

properties or assets of East under, any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, deed of trust, license, lease,
franchise, agreement or other instrument or obligation to which East or any of
its Subsidiaries is a party or by which any of them or any of their respective
properties or assets is bound.

5.3. Consents and Approvals.

(a) Except for (i) filings under Section 13(d) and Section 16 of the Exchange
Act with the SEC and (ii) compliance with the Investment Company Act and the
rules and regulations promulgated thereunder, no other consents, authorizations,
approvals, or exemptions from, or notices to, or filings with, any Governmental
Entity by East are necessary in connection with the execution and delivery by
East of this Agreement or the consummation by East of the Stock Purchase.

(b) Except for matters covered in the immediately preceding Section 5.3(a), no
consents or approvals of any Person are necessary in connection with the
execution and delivery by East of this Agreement or the consummation by East of
the Stock Purchase.

5.4. Regulatory Matters. East is not subject to any cease-and-desist or other
order or enforcement action issued by, or is a party to any written agreement,
consent agreement or memorandum of understanding with, or is a party to any
commitment letter or similar undertaking to, or is subject to any order or
directive by, or has been ordered to pay any civil money penalty by, or has been
a recipient of any supervisory letter from, or has adopted any policies,
procedures or board resolutions at the request or suggestion of, any SRO or
Governmental Entity that currently restricts in any material respect the conduct
of its business, or that in any material manner relates to its credit, risk
management or compliance policies, its internal controls, its management or its
business, or would in any way adversely affect the Stock Purchase (each item in
this sentence, a “East Regulatory Agreement”), nor has East been advised by any
SRO or Governmental Entity that it is considering issuing, initiating, ordering,
or requesting any such East Regulatory Agreement.

5.5. Broker’s Fees. None of East or any of its Subsidiaries, nor any of their
respective officers or directors, has employed any broker or finder or incurred
any liability for any broker’s fees, commissions or finder’s fees in connection
with the Stock Purchase.

5.6. Legal Proceedings.

(a) Except as would not, individually or in the aggregate, have a Material
Adverse Effect on East, neither East nor any of its Affiliates is a party to
any, and there are no pending or, to East’s knowledge, threatened, legal,
administrative, arbitral or other proceedings, claims, actions, suits or
governmental or regulatory investigations of any nature against East or any of
its Affiliates or to which its assets are subject.

(b) Except as would not, individually or in the aggregate, have a Material
Adverse Effect on East, there is no judgment, settlement agreement, order,
injunction, decree or regulatory restriction imposed upon East or any of its
Subsidiaries or any of their respective assets (or that, upon consummation of
the Stock Purchase, would apply to Rand or its Subsidiary).

 

25



--------------------------------------------------------------------------------

5.7. State Takeover Laws. No Takeover Statute under the laws of the State of
Delaware applies to East in connection with the Stock Purchase.

5.8. East Information. The information relating to East that is provided by East
or its representatives for inclusion in the Proxy Statement, or in any
application, notification or other document filed with any other SRO or
Governmental Entity in connection with the Stock Purchase, will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances in which they are
made, not misleading.

5.9. Sufficiency of Funds. East has sufficient immediately available funds in
cash or cash equivalents, or availability under lines of credit in effect, in
each case as necessary to pay the full amount of the Cash Consideration and any
other amounts required to be paid by East under this Agreement, together with
expenses incurred by East or its Affiliates in connection with the preparation,
negotiation and execution of this Agreement and the Stock Purchase, and to
effect the consummation of the Stock Purchase.

5.10. No Arrangements with Management or Stockholders. Other than this
Agreement, as of the date hereof, there are no binding contracts, undertakings,
commitments, agreements or obligations or understandings, whether written or
oral, between East or any of its Affiliates, on the one hand, and any member of
Rand’s management or Rand Board, or any Rand Stockholder, on the other hand,
relating to the Stock Purchase.

5.11. Securities Laws Matters.

(a) East is an “Accredited Investor” as defined in Rule 501(a) of Regulation D
promulgated under the Securities Act. East agrees to furnish any additional
information requested by Rand to assure compliance with applicable U.S. federal
and state securities laws in connection with the Stock Purchase. The Purchased
Shares will be acquired by East for its own account for investment purposes, not
as a nominee or agent, and not with a view to or in connection with the public
sale or public distribution of any part thereof, without prejudice, however,
subject to East’s right at all times to sell or otherwise dispose of all or any
part of the Purchased Shares at any time pursuant to an effective registration
statement under the Securities Act and applicable state securities laws, or
under an exemption from such registration available under the Securities Act and
other applicable state securities laws. East is not acting as an agent,
representative, intermediary, nominee, derivative counterparty or in a similar
capacity for any other Person, nominee account or beneficial owner, whether a
natural person or entity.

(b) East understands that Purchased Shares are restricted securities within the
meaning of Rule 144 under the Securities Act; and that Purchased Shares are not
registered and must be held indefinitely unless they are subsequently registered
or an exemption from such registration is available.

(c) East is able to bear the economic risk of holding the Purchased Shares for
an indefinite period (including total loss of its investment), and has
sufficient knowledge and experience in financial and business matters so as to
be capable of evaluating the merits and risk of its investment in the Purchased
Shares.

 

26



--------------------------------------------------------------------------------

(d) East further understands that (i) each certificate representing Purchased
Shares shall be stamped or otherwise imprinted with a legend substantially in
the following form or (ii) with respect to any Purchased Shares held in book
entry form, Rand shall cause its transfer agent to apply a legend substantially
in the following form to such Purchased Shares:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATES.
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
NEITHER THE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO AN EFFECTIVE REGISTRATION
OR AN EXEMPTION FROM REGISTRATION WHICH, IN THE OPINION OF COUNSEL REASONABLY
SATISFACTORY TO RAND, IS AVAILABLE. INVESTORS SHOULD BE AWARE THAT THEY MAY BE
REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME. THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO A SHAREHOLDER
AGREEMENT, DATED AS                     , BY AND BETWEEN EAST ASSET MANAGEMENT,
LLC AND RAND CAPITAL CORPORATION, A COPY OF WHICH IS ON FILE WITH RAND CAPITAL
CORPORATION.

The legend set forth above shall be removed by Rand from any certificate
evidencing Purchased Shares upon delivery to Rand of an opinion by counsel,
reasonably satisfactory to Rand, that a registration statement under the
Securities Act is at that time in effect with respect to the legend security or
that such security can be freely transferred in a public sale without such a
registration statement being in effect and that such transfer will not
jeopardize the exemption or exemptions from registration pursuant to which Rand
issued the shares of Rand Common Stock to East.

5.12. Certain Regulatory Matters. As of the date of this Agreement, East is not,
and as of the Closing Date, East will not be, (i) relying on Section 3(c)(1) or
Section 3(c)(7) of the Investment Company Act for an exclusion from the
definition of “investment company” under the Investment Company Act or
(ii) otherwise required to be registered as an “investment company” under the
Investment Company Act.

5.13. Contributed Investment Assets; Title to Contributed Investment Assets.

(a) Except as set forth in Section 5.13(a) of the East Disclosure Schedule, East
is the sole owner and holder of the Contributed Investment Assets and East has
good and marketable title and all legal and beneficial ownership interest in and
to all of the Contributed Investment Assets, free and clear of any Liens (but
subject to the Contributed Loan Documents and Liens arising under applicable
Law). Except as set forth in Section 5.13(a) of East Disclosure Schedule, none
of the Contributed Loans are subject to a participation or other participating
or other interest of any nature whatsoever pursuant to which East has, or prior
to the Closing Date will have, participated its interests (or sold a
participating or other interest) in such Contributed Loan.

 

27



--------------------------------------------------------------------------------

(b) Except as set forth in Section 5.13(b) of East Disclosure Schedule, there
are no actions, suits, claims or proceedings pending in which one of the
Borrowers has (i) filed, or consented (by answer or otherwise) to the filing
against it, of a petition for relief under any bankruptcy or insolvency law of
any jurisdiction, (ii) made an assignment for the benefit of its creditors,
(iii) consented to the appointment of a custodian, receiver, trustee, liquidator
or other judicial officer with similar power over itself or any substantial part
of its property, (iv) been adjudicated by a court to be insolvent, or (v) taken
corporate or other entity action for the purpose of authorizing any of the
foregoing. Neither East nor, to East’s knowledge, any Borrower is in breach of
or under default pursuant to the terms, conditions or provisions of, any
Contributed Loan Documents. No event or condition exists that constitutes or,
after notice or lapse of time or both, will constitute, a breach, violation or
default on the part of East or any of its Subsidiaries or, to East’s knowledge,
any other party thereto under any Contributed Loan Document. There are no
disputes pending or, to East’s knowledge, threatened with respect to any
Contributed Loan Document.

(c) Except as set forth in Section 5.13(c) of the East Disclosure Schedule, each
Contributed Loan complies in all material respects, and did comply as of the
date on which it was originated, with applicable Laws.

(d) The obligations of each Borrower with respect to the applicable Contributed
Loans are not subject to any right of rescission, setoff, counterclaim or
defense, including the defense of usury, and the operation of any of the terms
of any of the Contributed Loan Documents, or the exercise of any right
thereunder, will not render such Contributed Loan Document unenforceable in
whole or in part or subject to any right of rescission, setoff, counterclaim or
defense, including the defense of usury, and East has not received written
notice of the assertion of any such right of rescission, setoff, counterclaim or
defense asserted with respect thereto.

(e) Complete and correct copies of all the Contributed Loan Documents and
Contributed Loan Files, including all material modifications, amendments and
supplements thereto, have been made available to Rand prior to the date hereof.
Except as set forth in such documents or files provided to Rand, (1) the
Contributed Loan Documents (A) have not been modified in any material respect,
satisfied or canceled in whole or in part (except for repayments occurring after
the date of the Contributed Loan Schedule), or subordinated to any other
indebtedness of the applicable Borrower and (B) are not subject to any release
or compliance waiver that is currently in effect as to any provision thereof
(or, if such release or compliance waiver exists, was made available to Rand),
and (2) except to the extent permitted under the terms of the applicable
Contributed Loan Documents, (I) no underlying obligor with respect to the
Contributed Loan Documents has been released from liability, and (II) no
Contributed Loan Collateral has been released from the Liens granted under the
Contributed Loan Documents.

(f) None of the Contributed Loan Notes has any marks or notations indicating
that it has been pledged, assigned or otherwise conveyed to any Person.

 

28



--------------------------------------------------------------------------------

(g) As of the date hereof, except as set forth on Section 5.13(g) of the East
Disclosure Schedule, no Contributed Loan is more than thirty (30) days
delinquent in the payment of interest or principal therein.

(h) Each Contributed Loan Document to which East is a party constitutes the
legal, valid and binding obligations of East and, to the knowledge of East, each
Borrower party thereto, enforceable against East and, to the knowledge of East,
each Borrower party thereto, in accordance with their respective terms (subject
to the Bankruptcy and Equity Exception).

(i) The Contributed Loan Schedule is accurate in all material respects.

(j) Except as set forth in Section 5.13(j) of the East Disclosure Schedule, no
Consent of any Person is required to sell, assign, transfer, convey, contribute
or deliver, or in connection with selling, assigning, transferring, conveying,
contributing or delivering, a Contributed Investment Asset to Rand pursuant to
the Stock Purchase.

ARTICLE VI

COVENANTS RELATING TO CONDUCT OF BUSINESS

6.1. Conduct of Businesses Prior to the Closing. Except as expressly
contemplated by or permitted by this Agreement or with the prior written consent
of the other Party, during the period from the date of this Agreement to the
Closing Date, (a) Rand shall, and shall cause its Subsidiary to, (i) conduct its
business in the ordinary course, as such business is being conducted as of the
date hereof, (ii) use reasonable best efforts to maintain and preserve intact
its business organization and advantageous business relationships and retain the
services of its key officers and key employees and (iii) not take or omit to
take any action that would reasonably be expected to have a Material Adverse
Effect, and (b) both of Rand and East shall, and shall cause each of its
respective Subsidiaries or Affiliates to, take no action that is intended to or
would reasonably be expected to adversely affect or delay the ability of Rand or
East either to obtain any necessary approvals of any SRO or Governmental Entity
required for the Stock Purchase or to perform its covenants and agreements under
this Agreement or to consummate the Stock Purchase.

6.2. Rand Forbearances. During the period from the date of this Agreement to the
Closing Date, except as expressly contemplated or permitted by this Agreement,
or as provided on Section 6.2 to the Rand Disclosure Schedule, Rand shall not,
and shall not permit its Subsidiary to, without the prior written consent of
East (which consent shall not be unreasonably withheld, conditioned or delayed):

(a) other than in the ordinary course of business consistent with past practice,
incur any indebtedness for borrowed money, assume, guarantee, endorse or
otherwise as an accommodation become responsible for the obligations of any
other individual, corporation or other entity, or, make any loan or advance or
capital contribution to, or investment in, any Person;

(b) (i) adjust, split, combine or reclassify any of its capital stock;

(ii) make, declare or pay any dividend, other than (A) any regular quarterly
dividend consistent with past practice and (B) dividends paid by the SBIC
Subsidiary to Rand;

 

29



--------------------------------------------------------------------------------

(iii) make any other distribution on, or directly or indirectly redeem, purchase
or otherwise acquire, any shares of its capital stock or any securities or
obligations convertible (whether currently convertible or convertible only after
the passage of time or the occurrence of certain events) into or exchangeable
for any shares of its capital stock; or

(iv) grant any stock options or restricted shares under any equity incentive
plan of Rand, or grant any individual, corporation or other entity any right to
acquire any shares of its capital stock, or issue any additional shares of
capital stock or other securities;

(c) except as required under any Rand Contract or Rand Benefit Plan existing as
of the date hereof or as required by applicable Law, (i) increase in any
material manner the compensation or benefits of any of Rand Employees,
(ii) become a party to, establish, amend, commence participation in, terminate
or commit itself to the adoption of any Rand Benefit Plan or plan, agreement or
arrangement which would be a Rand Benefit Plan if in effect on the date hereof,
or (iii) hire any senior management employee or terminate the employment of any
senior management employee other than for cause;

(d) other than in the ordinary course of business consistent with past practice
with respect to securities of Portfolio Companies, sell, transfer, pledge,
lease, license, mortgage, encumber or otherwise dispose of any material amount
of its properties or assets (including pursuant to securitizations) to any
individual, corporation or other entity other than a Subsidiary or cancel,
release or assign any material amount of indebtedness to any such Person or any
claims held by any such Person, in each case other than pursuant to contracts in
force at the date of this Agreement;

(e) other than the amendment of the Rand Certificate to increase the number of
authorized shares of Rand Common Stock as described in Section 7.3(a)(ii), amend
the Rand Certificate or the Rand Bylaws or the Organizational Documents of the
SBIC Subsidiary, or take any action to exempt any person or entity (other than
East or any of its Subsidiaries) or any action taken by any person or entity
from any Takeover Statute or similarly restrictive provisions of its
Organizational Documents;

(f) take any action or willfully fail to take any action that is intended or may
reasonably be expected to result in any of the conditions to the Stock Purchase
set forth in Article VIII not being satisfied;

(g) incur any capital expenditures that would exceed $25,000 individually or
$75,000 in the aggregate;

(h) commence or settle any material Claims;

(i) amend, terminate, cancel, renew or agree to any material amendment of, or
change in or waiver under any Rand Material Contract;

 

30



--------------------------------------------------------------------------------

(j) make any material change to its principles, practices or methods of
accounting, except (i) as required by GAAP (or any interpretation), (ii) as
required by a change in applicable Law, or (iii) recommended by the audit
committee of the Rand Board;

(k) enter into any material transaction other than in the ordinary course of
business consistent with past practice; or

(l) agree, resolve to or commit to do, or publicly announce an intention to do,
any of the foregoing.

6.3. East Forbearances. During the period from the date of this Agreement to the
Closing Date, except as expressly contemplated or permitted by this Agreement,
or as provided on Section 6.3 to the East Disclosure Schedule, East shall not,
and shall not permit any of its Subsidiaries to, without the prior written
consent of Rand (which consent shall not be unreasonably withheld, conditioned
or delayed):

(a) sell, transfer, pledge, lease, license, mortgage, encumber or otherwise
dispose of any Contributed Investment Asset to any individual, corporation or
other entity other than a Subsidiary or cancel, release or assign, or sell or
transfer a participating or other interest in, any material amount of
indebtedness under a Contributed Loan;

(b) take any action or willfully fail to take any action that is intended or may
reasonably be expected to result in any of the conditions to the Stock Purchase
set forth in Article VIII not being satisfied;

(c) commence or settle any material Claims relating to the Contributed
Investment Assets;

(d) amend, terminate, cancel, renew or agree to any material amendment of, or
change in or waiver under any, Contributed Loan Document; or

(e) agree, resolve to or commit to do, or publicly announce an intention to do,
any of the foregoing.

ARTICLE VII

ADDITIONAL AGREEMENTS

7.1. Regulatory and Other Matters.

(a) The Parties shall cooperate with each other and use their respective
commercially reasonable efforts to promptly prepare and file all necessary
documentation, to effect all applications, notices, petitions and filings, to
obtain as promptly as practicable all Permits of all third parties and
Governmental Entities and Consents that are necessary or advisable to consummate
the Stock Purchase and defend any lawsuits or other Claims challenging this
Agreement or the consummation of the Stock Purchase, and to comply with the
terms and conditions of all such Permits of all such third parties or
Governmental Entities. Each of the Parties shall have the right to review in
advance, and, to the extent practicable, each will consult with the other Party
on, in each case subject to applicable Laws relating to the confidentiality of
information,

 

31



--------------------------------------------------------------------------------

all information relating to Rand or East, as the case may be, and any of their
respective Subsidiaries, that appear in any filing made with, or written
materials submitted to, any third party or any Governmental Entity in connection
with the Stock Purchase. In exercising the foregoing right, each of the Parties
shall act reasonably and as promptly as reasonably practicable. The Parties
shall consult with each other with respect to the obtaining of all Permits of
all third parties and Governmental Entities necessary or advisable to consummate
the Stock Purchase and each Party will keep the other apprised of the status of
matters relating to completion of the Stock Purchase.

(b) Without in any way limiting the foregoing Section 7.1(a), as promptly as
reasonably practicable after the date of this Agreement, Rand shall prepare
(with East’s reasonable cooperation), and use its commercially reasonable
efforts to file, as soon as reasonably practicable following the date of this
Agreement, the preliminary Proxy Statement with the SEC. No filing of, or
amendment or supplement to, the Proxy Statement as it relates to East or the
Stock Purchase will be made by Rand without providing East a reasonable
opportunity to review and comment thereon, which comments Rand will consider for
inclusion in good faith. In connection with the foregoing, each of East and Rand
shall, upon request, furnish, and cause its accountants and other agents and
service providers to furnish to the other and the other’s agents, all
information concerning itself, its Subsidiaries, members, managers, directors,
officers and stockholders and such other matters as may be reasonably necessary
or advisable in connection with the Proxy Statement. Rand will advise East
promptly after it receives any oral or written request by the SEC for amendment
of the Proxy Statement or comments thereon and responses thereto or requests by
the SEC for additional information, in each case to the extent related to East
or the Stock Purchase, and will promptly provide East with copies of any written
communication from the SEC or any state securities commission and a reasonable
opportunity to participate in the responses thereto. If, at any time prior to
the Closing Date, any information relating to Rand or East, or any of their
respective Affiliates, officers or directors, should be discovered by Rand or
East that should be set forth in an amendment or supplement to the Proxy
Statement, so that the Proxy Statement would not contain any misstatement of a
material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, the Party that discovers such information shall promptly notify
the other Party hereto and an appropriate amendment or supplement describing
such information shall promptly be filed with the SEC and, to the extent
required under applicable Law, disseminated to Rand Stockholders; provided that
the delivery of such notice and the filing of any such amendment or supplement
shall not affect or be deemed to modify any representation or warranty made by
either Party hereunder or otherwise affect the remedies available hereunder to
either Party.

(c) Promptly following the date hereof, Rand shall inform the SBA of the Stock
Purchase take such actions in accordance with SBA regulations and guidelines,
and make such filings, as may be reasonably necessary to obtain the SBA’s
approval and/or consent of the continued effectiveness of the SBA licenses held
by Rand or the SBIC Subsidiary (the “SBA Approval”) or to receive confirmation
that SBA Approval is not required.

7.2. Access to Information. (a) Upon reasonable notice and subject to applicable
Laws relating to the confidentiality of information, Rand shall, and shall cause
its Subsidiary to, afford to the officers, employees, accountants, counsel,
advisors, agents and other representatives of East, reasonable access, during
normal business hours during the period prior to the Closing, to all its
properties, books, contracts, commitments and records, and, during such period,
Rand shall, and

 

32



--------------------------------------------------------------------------------

shall cause its Subsidiary to, make available to East (i) a copy of each report,
schedule, registration statement and other document filed or received by it
during such period pursuant to the requirements of federal securities laws
(other than reports or documents that Rand is not permitted to disclose under
applicable Law) and (ii) all other information concerning its business,
properties and personnel as East may reasonably request that is relevant to the
Stock Purchase. Neither Rand nor its Subsidiary shall be required to provide
access to or to disclose information where such access or disclosure would
jeopardize the attorney-client privilege of Rand or its Subsidiary or contravene
any applicable Law, fiduciary duty or binding agreement entered into prior to
the date of this Agreement. The Parties shall make appropriate substitute
disclosure arrangements under circumstances in which the restrictions of the
preceding sentence apply.

(b) Upon reasonable notice and subject to applicable Laws relating to the
confidentiality of information, East shall, and shall cause each of its
Subsidiaries or Affiliates, as applicable, to, afford to the officers,
employees, accountants, counsel, advisors, agents and other representatives of
Rand, reasonable access, during normal business hours during the period prior to
the Closing, to all its properties, books, contracts, commitments and records
relating to the Contributed Investment Assets and, during such period, East
shall, and shall cause its Subsidiaries or Affiliates, as applicable, to, make
available to Rand all information concerning the Contributed Investment Assets
or its business, properties and personnel as Rand may reasonably request that is
relevant to the Stock Purchase. Neither East nor any of its respective
Subsidiaries shall be required to provide access to or to disclose information
where such access or disclosure would jeopardize the attorney-client privilege
of East or any of its Subsidiaries or Affiliates, as applicable, or contravene
any applicable Law, fiduciary duty or binding agreement entered into prior to
the date of this Agreement. The Parties shall make appropriate substitute
disclosure arrangements under circumstances in which the restrictions of the
preceding sentence apply.

(c) Rand shall file all periodic reports required to be filed by it between the
date hereof and the Closing. Each such filing shall be prepared in accordance
with the applicable forms, rules and regulations of the SEC and shall satisfy
the standard set forth in Section 4.5(c) for Rand SEC Reports.

(d) All information and materials provided pursuant to this Agreement shall be
subject to (i) the provision regarding confidentiality set forth in Section 8 of
the Letter of Intent entered into by and among Rand, East and Callodine Capital
Management LP as of November 1, 2018 and (ii) the Non-Disclosure Agreement
entered into by and among Rand, East and Callodine Capital Management LP as of
March 26, 2018 (together, the “Confidentiality Agreement”).

(e) No investigation by a Party hereto or its representatives shall affect the
representations and warranties of the other Party set forth in this Agreement.

 

33



--------------------------------------------------------------------------------

7.3. Rand Stockholder Approvals.

(a) Subject to the earlier termination of this Agreement in accordance with
Article IX, as promptly as reasonably practicable following Rand’s receipt of
notice from the SEC that the SEC has completed its review of the Proxy
Statement, Rand, acting through Rand Board, shall duly call, give notice of,
convene and hold the Rand Stockholder Meeting for the purpose of obtaining the
following stockholder approvals (collectively, such stockholder approvals, the
“Rand Stockholder Approvals”):

(i) approval and adoption of a proposal to issue Rand Common Stock at a price
that is below the then current net asset value per share of the Rand Common
Stock in connection with the Stock Purchase by the 1940 Act Majority and the
1940 Act Majority excluding Rand Common Stock held by Affiliates of Rand, which,
for this purpose, includes Rand’s directors, officers, employees and five
percent stockholders in accordance with Section 15 of the Investment Company
Act;

(ii) approval and adoption of an amendment to the Rand Certificate to increase
the number of shares of authorized Rand Common Stock to 100,000,000 shares of
Rand Common Stock by an affirmative vote of holders of a majority of the
outstanding shares of Rand Common Stock; and

(iii) approval and adoption of a proposal to approve, for purposes of complying
with NASDAQ listing rules 5635(a) and 5635(b), the Stock Purchase by affirmative
vote of a majority of the votes cast at the Rand Stockholder Meeting.

(b) In connection therewith, Rand Board shall be permitted to adjourn, delay or
postpone Rand Stockholder Meeting in accordance with applicable Law (but not
beyond the Outside Date) (i) to the extent necessary to allow reasonable
additional time for the filing and mailing of any supplemental or amended
disclosure which Rand Board has determined in good faith after consultation with
outside counsel is reasonably likely to be necessary or appropriate under
applicable Law and for such supplemental or amended disclosure to be
disseminated and reviewed by Rand Stockholders prior to Rand Stockholder
Meeting, (ii) if there are insufficient shares of Rand Common Stock represented
(either in person or by proxy) to constitute a quorum necessary to conduct the
business of the Rand Stockholder Meeting, or (iii) to allow reasonable
additional time to solicit additional proxies to the extent Rand Board or any
committee thereof reasonably believes necessary in order to obtain Rand
Stockholder Approvals and the Rand Board determines that such delay or
postponement is consistent with its fiduciary duties. Unless the Rand Board has
made an Adverse Recommendation Change, Rand shall, through Rand Board, make the
Rand Board Recommendation, and shall include such Rand Board Recommendation in
the Proxy Statement, and use its commercially reasonable efforts to (x) solicit
from Rand Stockholders proxies in favor of the Rand Stockholder Approvals, and
(y) take all other action necessary or advisable to secure the Rand Stockholder
Approvals.

(c) Except as expressly permitted in Section 7.7(e), the Rand Board shall not
(i) withhold, withdraw or modify or qualify, or propose publicly to withhold,
withdraw or modify or qualify, in a manner adverse to East, the Rand Board
Recommendation, (ii) fail to reaffirm the Rand Board Recommendation or fail to
publicly state that the Stock Purchase and this Agreement are in the best
interests of the Rand Stockholders, within fifteen (15) Business Days after East
requests in writing that such action be taken, (iii) fail to publicly announce,
within fifteen (15) Business Days after a tender offer or exchange offer
relating to the securities of Rand shall have been commenced, a statement
disclosing that the Rand Board recommends rejection of such tender offer or
exchange offer, (iv) take or resolve to take any other action or make any other
statement in connection with the Rand Stockholder Meeting inconsistent with the
Rand Board Recommendation or (v) approve, determine to be advisable, or
recommend, or propose publicly to approve, determine to be advisable, or
recommend, any Competing Proposal (any of the foregoing (i) through (v) being
referred to as an “Adverse Recommendation Change”).

 

34



--------------------------------------------------------------------------------

7.4. Indemnification; Directors’ and Officers’ Insurance.

(a) In the event of any threatened or actual Claim, including any such Claim in
which any individual who is now, or has been at any time prior to the date of
this Agreement, or who becomes prior to the Closing, a director or officer of
Rand or its Subsidiary or who is or was serving at the request of Rand or its
Subsidiary as a director or officer of another Person (the “Indemnified
Parties”), is, or is threatened to be, made a party based in whole or in part
on, or arising in whole or in part out of, or pertaining to (i) the fact that he
or she is or was a director or officer of Rand or its Subsidiary prior to the
Closing or (ii) this Agreement or the Stock Purchase, whether asserted or
arising before or after the Closing, the Parties shall cooperate and use their
commercially reasonable efforts to defend against and respond thereto. All
rights to indemnification and exculpation from liabilities for acts or omissions
occurring at or prior to the Closing now existing in favor of any Indemnified
Party as provided in the Organizational Documents, and any existing
indemnification agreements set forth in Section 7.4 of the Rand Disclosure
Schedule, shall survive the Stock Purchase as a contractual obligation of Rand
and shall continue in full force and effect in accordance with their terms
following the Closing Date, and shall not be amended, repealed or otherwise
modified in any manner that would adversely affect the rights thereunder of such
individuals for acts or omissions occurring at or prior to the Closing.

(b) Rand shall, to the fullest extent permitted by applicable Law, indemnify,
defend and hold harmless, and provide advancement of expenses (subject to an
undertaking, in such form as may be required under applicable Law as in effect
at the time of the execution thereof, to reimburse the portion (if any) of any
expenses advanced to the Indemnified Party relating to Claims as to which it
shall ultimately be adjudged that the statutory standard of conduct has not been
met by the Indemnified Party for entitlement to such indemnification) to, each
Indemnified Party against all losses, claims, damages, costs, expenses,
liabilities or judgments or amounts that are paid in settlement of or in
connection with any Claim based in whole or in part on or arising in whole or in
part out of the fact that such Person is or was a director or officer of Rand or
its Subsidiary, and pertaining to any matter existing or occurring, or any acts
or omissions occurring, at or prior to the Closing, whether asserted or claimed
prior to, or at or after, the Closing (including matters, acts or omissions
occurring in connection with the approval of this Agreement and the consummation
of the Stock Purchase) or taken at the request of East pursuant to Section 7.5
hereof.

(c) For a period of not less than six (6) years from the Closing Date, Rand
shall, at its sole cost, either (i) maintain officers’ and directors’ liability
insurance covering the individuals serving as officers and directors of Rand or
its Subsidiary immediately prior to the Closing in an amount not less than, and
on terms no less favorable in the aggregate to, such officers and directors of
Rand or its Subsidiary than under the directors’ and officers’ liability
insurance policy maintained by Rand as of the Closing Date or (ii) cause the
individuals serving as officers and directors of Rand or its Subsidiary
immediately prior to the Closing to be covered for a period of six (6) years
from the Closing Date by the directors’ and officers’ liability insurance policy
maintained by Rand through the purchase of so-called “tail” insurance (provided
that Rand may substitute therefor policies of at least the same coverage and
amounts containing terms and

 

35



--------------------------------------------------------------------------------

conditions that are not less advantageous than such policy) with respect to acts
or omissions occurring prior to the Closing that were committed by such officers
and directors in their capacity as such. In connection with the foregoing
subclause (c)(ii), Rand shall not be required to expend in the aggregate for the
entire six (6)-year period referred to above an amount in excess of 300% of the
annual premiums currently paid by Rand for such insurance.

(d) The provisions of this Section 7.4 shall survive the Closing and are
intended to be for the benefit of, and shall be enforceable by, each Indemnified
Party and his or her heirs and representatives.

7.5. Additional Agreements. In case at any time after the Closing any further
action is necessary or desirable to carry out the purposes of this Agreement or
to vest any Party with full title to all properties, assets, rights, approvals,
immunities and franchises of another Party, the proper officers and directors of
each Party and their respective Subsidiaries shall take all such necessary
action as may be reasonably requested by such Party.

7.6. Advice of Changes. Each of East and Rand shall promptly advise the other
Party of any change or event (i) having or reasonably likely to have a Material
Adverse Effect on it, or (ii) that it believes would or would be reasonably
likely to cause or constitute a breach of any of its representations, warranties
or covenants contained in this Agreement that would result in the conditions to
the Closing set forth in Article IX not being satisfied; provided, however, that
no such notification shall affect the representations, warranties, covenants or
agreements of the Parties (or remedies with respect thereto) or the conditions
to the obligations of the Parties under this Agreement.

7.7. No Solicitation.

(a) Subject to Section 7.7(d), from and after the date hereof, Rand shall, and
shall cause its representatives to, (i) immediately cease and cause to be
terminated any existing solicitation of, or discussions or negotiations relating
to any Competing Proposal or any inquiry, discussion, offer or request that
could reasonably be expected to lead to a Competing Proposal and (ii) terminate
any data room access (or other access to diligence) of any Person relating to
any Competing Proposal.

(b) Until the earlier of the Closing or termination of this Agreement, Rand
shall, as promptly as reasonably practicable, and in any event within two
(2) Business Days of receipt by Rand or any of its representatives of any
Competing Proposal or any inquiry that could reasonably be expected to lead to a
Competing Proposal that was not solicited in breach of Section 7.7(a), deliver
to East a written notice setting forth: (A) the identity of the Person making
such Competing Proposal or inquiry (except to the extent prohibited by the terms
of any confidentiality agreement entered into prior to the date of this
Agreement) and (B) the material terms and conditions of any such Competing
Proposal or an unredacted copy of any documents in connection with such
Competing Proposal. Rand shall keep East reasonably informed of any amendment or
modification of any such Competing Proposal on a prompt basis, and in any event
within two (2) Business Days.

 

36



--------------------------------------------------------------------------------

(c) Except as otherwise provided in this Agreement (including Section 7.7(d)),
until the earlier of Closing or termination of this Agreement in accordance with
its terms, Rand and its Subsidiary shall not, and Rand shall cause its
representatives not to, directly or indirectly, (i) initiate, solicit, propose,
induce or knowingly encourage, facilitate or assist the making of any proposal
or offer that constitutes, or could reasonably be expected to lead to, a
Competing Proposal, (ii) engage in negotiations or substantive discussions with,
or furnish any material nonpublic information to, or enter into any agreement,
arrangement or understanding with, any Person relating to a Competing Proposal
or any inquiry or proposal that could reasonably be expected to lead to a
Competing Proposal or (iii) approve, endorse or recommend any proposal that
constitutes, or could reasonably be expected to lead to, a Competing Proposal;
provided however, that notwithstanding the foregoing, Rand (A) may inform
Persons of the provisions contained in this Section 7.7 and (B) grant a waiver
of, or terminate, any “standstill” or similar obligation of any Person with
respect to Rand in order to allow such Person to confidentially submit a
Competing Proposal.

(d) Notwithstanding anything to the contrary contained in this Agreement, at any
time prior to the date that the Rand Stockholder Approval is obtained, in the
event that Rand (or its representatives on Rand’s behalf) receives a Competing
Proposal, (i) Rand and its representatives may contact such Person to clarify
the terms and conditions thereof (without the Rand Board being required to make
the determination in clause (ii) of this Section 7.7(d)) and (ii) Rand and the
Rand Board and its representatives may engage in negotiations or substantive
discussions with, or furnish any information and other access to, any Person
making such Competing Proposal and its representatives and Affiliates if the
Rand Board determines in good faith (after consultation with its outside
financial advisors and legal counsel) that (A) such Competing Proposal either
constitutes a Superior Proposal or could reasonably be expected to lead to a
Superior Proposal and (B) failure to consider such Competing Proposal would
reasonably be expected to be inconsistent with the fiduciary duties of the
directors of Rand under applicable Law; provided, that (x) such Competing
Proposal did not result from any breach of any of the provisions set forth in
this Section 7.7, (y) prior to furnishing any non-public information concerning
Rand, Rand receives from such Person, to the extent such Person is not already
subject to a confidentiality agreement with Rand, a confidentiality agreement
containing confidentiality terms that are not less favorable in the aggregate to
Rand than those contained in the Confidentiality Agreement (unless Rand offers
to amend the Confidentiality Agreement to reflect such more favorable terms) (an
“Acceptable Confidentiality Agreement”) and (z) Rand shall promptly provide or
make available to East any material written non-public information concerning
Rand that it provides to such Person given such access that was not previously
made available to East or its representatives concurrently with the delivery of
such material non-public information to such Person.

(e) Except as otherwise provided in this Agreement, (i) the Rand Board shall not
effect an Adverse Recommendation Change, and (ii) the Rand Board shall not
approve or recommend, or allow Rand to execute or enter into, any letter of
intent, memorandum of understanding or definitive stock purchase agreement,
merger agreement or similar agreement with respect to any Competing Proposal
(other than an Acceptable Confidentiality Agreement); provided however, that
notwithstanding anything in this Agreement to the contrary, at any time prior to
the receipt of the Rand Stockholder Approval, the Rand Board may (x) make an
Adverse Recommendation Change solely as a result of an Intervening Event if the
Rand Board determines in good faith (after consultation with its outside
financial advisor and legal counsel) that failure to

 

37



--------------------------------------------------------------------------------

make an Adverse Recommendation Change would reasonably be expected to be
inconsistent with the fiduciary duties of the Rand Board under applicable Law,
or (y) if Rand has received a Competing Proposal that the Rand Board has
determined in good faith (after consultation with its outside financial advisor
and legal counsel) constitutes a Superior Proposal, authorize, adopt or approve
such Superior Proposal and cause or permit Rand to enter into a definitive
agreement with respect to such Superior Proposal concurrently with the
termination of this Agreement in accordance with Section 9.1(f), but in each
case only after providing the Notice of Adverse Recommendation or Notice of
Superior Proposal, as applicable, and entering into good faith negotiations as
required by Section 7.7(f).

(f) Notwithstanding anything to the contrary in this Agreement, no Adverse
Recommendation Change may be made and no termination of this Agreement pursuant
to Section 9.1(f) may be effected, in each case until 5:00 p.m. on fifth
(5th) calendar day following receipt of written notice from Rand to East
advising East that Rand intends to make an Adverse Recommendation Change (a
“Notice of Adverse Recommendation”) or terminate this Agreement pursuant to
Section 9.1(f) (a “Notice of Superior Proposal”) and specifying the reasons
therefor, including, if the basis of the proposed action is a Superior Proposal,
the material terms and conditions of any such Superior Proposal. At the option
of East, the Parties shall negotiate in good faith during such period to amend
this Agreement in such a manner that the offer that was determined to constitute
a Superior Proposal no longer constitutes a Superior Proposal. In determining
whether to make an Adverse Recommendation Change or in determining whether a
Competing Proposal constitutes a Superior Proposal, the Rand Board shall take
into account any revisions to the terms of this Agreement proposed in writing by
East in response to a Notice of Adverse Recommendation, a Notice of Superior
Proposal or otherwise. Any amendment to such Superior Proposal shall require a
new Notice of Superior Proposal and Rand shall be required to comply again with
the requirements of this Section 7.7(f); provided, however, that the five
(5) calendar day requirement shall be changed to three (3) calendar days.

(g) Notwithstanding the foregoing, nothing in this Agreement shall restrict Rand
from taking or disclosing a position contemplated by Rules 14d-9 or 14e-2(a)
under the Exchange Act, or otherwise making disclosure to comply with applicable
Law (it being agreed that a “stop, look and listen” communication by the Rand
Board to Rand Stockholders pursuant to Rule 14d-9(f) under the Exchange Act or a
factually accurate public statement by Rand that describes Rand’s receipt, as
applicable, of a Competing Proposal and the operation of this Agreement with
respect thereto shall not be deemed to be an Adverse Recommended Change);
provided that the foregoing shall in no way eliminate or modify the effect that
any such disclosure or communication would otherwise have under this Agreement.

7.8. Takeover Statutes. The Parties shall use their respective commercially
reasonable efforts (a) to take all action necessary so that no Takeover Statute
is or becomes applicable to the Stock Purchase, and (b) if any such Takeover
Statute is or becomes applicable to any of the foregoing, to take all action
necessary so that the Stock Purchase may be consummated as promptly as
reasonably practicable on the terms contemplated by this Agreement and otherwise
to eliminate or minimize the effect of such Takeover Statute on the Stock
Purchase.

7.9. Stockholder Litigation. Between the date of this Agreement and the Closing,
Rand shall (a) provide prompt notice to East of all stockholder litigation
relating to this Agreement or the Stock Purchase, and (b) consult with East
regarding the defense and settlement of any litigation outstanding as of the
date of this Agreement.

 

38



--------------------------------------------------------------------------------

7.10. NEWCO Registration as an Investment Adviser. NEWCO shall, and East shall
cause NEWCO to, within five (5) Business Days after receipt of the Rand
Stockholder Approvals, file a Form ADV with the SEC and make any other filing
with any other Governmental Entity in order for NEWCO to become registered as an
investment adviser under the Investment Advisers Act. NEWCO shall use its best
efforts to, and East cause NEWCO to use its best efforts to, become, and to take
any and all actions necessary to avoid or eliminate each and every impediment or
to fulfill each and every requirement under the Investment Advisers Act or other
applicable Law that may be asserted or required by any Governmental Entity so as
to become, registered as an investment adviser under the Investment Advisers Act
as promptly as possible after receipt of the Rand Stockholder Approvals.

7.11. No Material Change to Management Agreements. Between the date of this
Agreement and the Closing Date, Rand shall not, without the written consent of
East, amend, modify or alter, or agree to amend, modify or alter, either or both
of the Management Agreements in any manner that deviates from the forms of
Management Agreements attached to this Agreement.

ARTICLE VIII

CONDITIONS PRECEDENT

8.1. Conditions to Each Party’s Obligation To Effect the Stock Purchase. The
respective obligations of the Parties to effect the Stock Purchase shall be
subject to the satisfaction at or prior to the Closing of the following
conditions:

(a) Stockholder Approvals. Rand Stockholder Approvals shall have been obtained.

(b) Externalization.

(i) Approval of Investment Advisory Agreement. The Investment Advisory Agreement
shall have been (1) approved and adopted by the Rand Board in accordance with
Section 15 of the Investment Company Act and the Rand Board shall have
recommended that the Rand Stockholders approve the Investment Management
Agreement at a meeting of the Rand Stockholders, and (2) approved by the 1940
Act Majority in accordance with Section 15 of the Investment Company Act.

(ii) Delivery of Management Agreements. Each of the Management Agreements shall
have been duly and validly executed and delivered by Rand and (assuming due
authorization, execution and delivery by NEWCO) shall constitute the valid and
binding obligations of Rand, enforceable against Rand in accordance with their
respective terms.

(iii) Registration of Adviser. NEWCO shall be registered as an investment
adviser under the Investment Advisers Act.

 

39



--------------------------------------------------------------------------------

(iv) Rand Employees. Rand shall deliver evidence reasonably satisfactory to East
that (1) each Employment Agreement has been terminated effective as of
immediately prior to the Externalization and no payments have been or will be
made under such Employment Agreements by Rand or any other party in connection
with such termination, and (2) each Rand Employee has been terminated or
otherwise resigned effective as of immediately prior to the Externalization.

(v) Rand Benefit Plans. Rand shall have delivered evidence reasonably
satisfactory to East that each Rand Benefit Plan has been terminated effective
as of immediately prior to the Externalization and no payments have been or will
be made under such Rand Benefit Plans by Rand or any other party in connection
with such termination.

(c) No Injunctions or Restraints; Illegality. No order, injunction or decree
issued by any court or agency of competent jurisdiction or other law preventing
or making illegal the consummation of the Stock Purchase shall be in effect.

(d) No Governmental Entity Litigation. There shall be no pending suit, action or
proceeding by any Governmental Entity (i) challenging the Stock Purchase,
seeking to restrain or prohibit the consummation of the Stock Purchase or
seeking to obtain from Rand or East any damages that are material in relation to
Rand and its Subsidiary taken as a whole, or (ii) seeking to prohibit NEWCO or
any of its Affiliates from effectively becoming the external investment adviser
of Rand and its Subsidiary.

(e) SBA Matters. Unless (i) Rand shall have received the SBA Approval or
(ii) the SBA has provided confirmation to Rand that no approval from the SBA is
required, in a manner that would allow the SBA Debentures to remain outstanding
in accordance with their respective terms, Rand shall have delivered evidence to
East of the payoff of, or the escrowing of funds in an amount sufficient to
payoff, the SBA Debentures in accordance with SBA regulations.

8.2. Conditions to Obligations of East. The obligations of East to effect the
Stock Purchase is also subject to the satisfaction, or waiver by East, at or
prior to the Closing, of the following conditions:

(a) Representations and Warranties. Subject to the standard set forth in
Section 8.4, and without giving effect to the impact of the Closing, the
representations and warranties of Rand set forth in this Agreement shall be true
and correct as of the date of this Agreement and as of the Closing as though
made on and as of the Closing (except that representations and warranties that
by their terms speak specifically as of the date of this Agreement or another
date shall be true and correct as of such date); and East shall have received a
certificate signed on behalf of Rand by the Chief Executive Officer or the Chief
Financial Officer of Rand to the foregoing effect.

(b) Performance of Obligations of Rand. Rand shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date; and East shall have received a
certificate signed on behalf of Rand by the Chief Executive Officer or the Chief
Financial Officer of Rand to such effect.

(c) No Material Adverse Effect. Since the date of this Agreement, no Material
Adverse Effect with respect to Rand, or occurrence, change, event, effect or
development that,

 

40



--------------------------------------------------------------------------------

individually or in combination with any other occurrence, change, event, effect
or development, is or could reasonably be expected to result in, a Material
Adverse Effect with respect to Rand, shall have occurred; and East shall have
received a certificate signed on behalf of Rand by the Chief Executive Officer
or the Chief Financial Officer of Rand to such effect.

(d) Shareholder Agreement. Rand shall have executed and delivered the
Shareholder Agreement.

8.3. Conditions to Obligations of Rand. The obligation of Rand to effect the
Stock Purchase is also subject to the satisfaction or waiver by Rand at or prior
to the Closing of the following conditions:

(a) Representations and Warranties of East. Subject to the standard set forth in
Section 8.4, the representations and warranties of East set forth in this
Agreement shall be true and correct as of the date of this Agreement and as of
the Closing as though made on and as of the Closing (except that representations
and warranties that by their terms speak specifically as of the date of this
Agreement or another date shall be true and correct as of such date); and Rand
shall have received certificates signed by an officer of East to the foregoing
effect.

(b) Performance of Obligations of East. East shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing, and Rand shall have received a certificate
signed by an officer of East to such effect.

(c) Receipt of Consents. Each Consent set forth on Section 5.13(j) of the East
Disclosure Schedule shall have been obtained.

(d) Delivery of Management Agreements by NEWCO. Each of the Management
Agreements shall have been duly and validly executed and delivered by NEWCO and
(assuming due authorization, execution and delivery by Rand) shall constitute
the valid and binding obligations of NEWCO, enforceable against NEWCO in
accordance with their respective terms.

(e) Shareholder Agreement. East shall have executed and delivered the
Shareholder Agreement.

8.4. Standard. No representation or warranty of Rand contained in Article IV or
of East contained in Article V shall be deemed untrue, inaccurate or incorrect
for purposes of Section 8.2(a) or 8.3(a), as applicable, under this Agreement,
as a consequence of the existence or absence of any fact, circumstance or event
unless such fact, circumstance or event, individually or when taken together
with all other facts, circumstances or events inconsistent with any
representations or warranties contained in Article IV, in the case of Rand,
Article V, in the case of East, has had or would reasonably be expected to have
a Material Adverse Effect with respect to Rand or East, as applicable
(disregarding for purposes of this Section 8.4, except in the case of
Section 4.8, all qualifications or limitations set forth in any representations
or warranties as to “materiality,” “Material Adverse Effect” and words of
similar import). Notwithstanding the immediately preceding sentence, the
representations and warranties contained in (i) Sections 4.2(a) and (b) shall be
deemed untrue and incorrect if not true and correct except to a de minimis
extent (relative to Section 4.2(a) or (b), respectively, taken as a whole), and
(ii) Sections 4.1(a), 4.3(a), 4.3(c)(i), 4.7, and 4.15, in the case of Rand,
Sections 5.1(a), 5.2(a), 5.2(b)(i), 5.5 and 5.12, in the case of East, shall be
deemed untrue and incorrect if not true and correct in all respects.

 

41



--------------------------------------------------------------------------------

8.5. Frustration of Closing Conditions. Neither Rand, on the one hand, nor East,
on the other hand, may rely on the failure of any condition set forth in
Section 8.1, Section 8.2 or Section 8.3, as applicable, to be satisfied if such
failure was primarily caused by the Party relying on such failure to perform any
of its material obligations under this Agreement.

ARTICLE IX

TERMINATION AND AMENDMENT

9.1. Termination. This Agreement may be terminated at any time prior to the
Closing, whether before or after receipt of the Rand Stockholder Approvals:

(a) by mutual consent of Rand and East, in a written instrument duly authorized
by Rand and East;

(b) by either Rand or East, if the Stock Purchase shall not have been
consummated on or before November 30, 2019 (the “Outside Date”), unless the
failure of the Closing to occur by such date shall be due to the failure of the
Party seeking to terminate this Agreement to perform or observe the covenants
and agreements of such Party set forth in this Agreement;

(c) by either Rand or East, at any time prior to the Closing, in the event that
Rand shall have failed to obtain the Rand Stockholder Approvals at the Rand
Stockholder Meeting or any adjournment thereof;

(d) by either of Rand or East (provided that the terminating Party is not then
in material breach of any representation, warranty, covenant or other agreement
contained herein), if there shall have been a breach of any of the covenants or
agreements or any of the representations or warranties set forth in this
Agreement on the part of Rand, in the case of a termination by East, or of East,
in the case of a termination by Rand, which breach, either individually or in
the aggregate, would result in, if occurring or continuing on the Closing Date,
the failure of the conditions set forth in Section 8.2 or 8.3, as the case may
be, and which is not cured within 30 days following written notice to the Party
committing such breach or by its nature or timing cannot be cured within such
time period;

(e) by East, (i) within ten (10) Business Days after the Rand Board shall have
effected an Adverse Recommendation Change prior to receipt of the Rand
Stockholder Approvals, or (ii) in the event the Rand Board has approved, or
authorized Rand or its Subsidiary to enter into, a merger agreement, letter of
intent, acquisition agreement, stock purchase agreement or other similar
agreement with respect to a Competing Proposal; or

(f) by Rand, in the event that:

(i) (A) Rand shall have received a Superior Proposal, (B) subject to Rand’s
obligations under Section 7.7(f), the Rand Board shall have authorized Rand to
enter into a definitive agreement to consummate the transaction contemplated by
such Superior Proposal, and (C) concurrently with the termination of this
Agreement, Rand pays East the Termination Fee contemplated by Section 9.4 and
enters into the definitive agreement to consummate the transaction contemplated
by such Superior Proposal; or

 

42



--------------------------------------------------------------------------------

(ii) the Rand Board shall have effected an Adverse Recommendation Change in
accordance with the terms of Section 7.7.

The Party desiring to terminate this Agreement pursuant to clause (b), (c), (d),
(e) or (f) of this Section 9.1 shall give written notice of such termination to
the other Party in accordance with Section 10.2, specifying the provision or
provisions hereof pursuant to which such termination is effected.

9.2. Effect of Termination. In the event of termination of this Agreement by any
of Rand or East, as provided in Section 9.1, this Agreement shall become void
and have no effect, and none of Rand or East, any of their respective
Subsidiaries or any of the officers or directors of any of them shall have any
liability of any nature whatsoever under this Agreement, or in connection with
the Stock Purchase, except that (i) Sections 7.2(d), 9.2, 9.3, 9.4 and Article X
shall survive any termination of this Agreement, and (ii) except as provided in
Section 10.9(c), neither Rand nor East shall be relieved or released from any
liabilities or damages arising out of its knowing and intentional breach of any
provision of this Agreement. For all purposes of this Agreement, “knowing and
intentional breach” means an act or failure to act undertaken by the breaching
party who had actual knowledge that, and intention that, such party’s act or
failure to act would result in or constitute a breach of the Agreement.

9.3. Fees and Expenses. All fees and expenses incurred in connection with the
Stock Purchase shall be paid by the Party incurring such fees or expenses.

9.4. Termination Fee.

(a) In the event that this Agreement is terminated pursuant to Section 9.1(e) or
Section 9.1(f) then, provided that East was not in material breach of its
representations, warranties, covenants or agreements hereunder at the time of
termination, Rand will pay to East, or to its designee within (x) two
(2) Business Days in the event of termination pursuant to Section 9.1(e) or
(y) immediately prior to the time of termination by Rand in the event of
termination pursuant to Section 9.1(f), a fee in an amount equal to the East
Expenses of up to $750,000 (such amount, the “Termination Fee”) to an account or
accounts designated in writing by East. The right of East to receive the
Termination Fee under this Section 9.4(a) shall be East’s sole recourse in
connection with termination of this Agreement pursuant Section 9.1(e) or
Section 9.1(f), except in the circumstance where, at the time of termination of
this Agreement under Section 9.1(e) or Section 9.1(f), East had the legal right
to terminate this Agreement under Section 9.1(d) as a result of a knowing and
intentional breach of this Agreement by Rand.

(b) In the event that (i) a Competing Proposal shall have been made or proposed
to Rand (and publicly disclosed to the Rand Stockholders) or otherwise publicly
announced, (ii) this Agreement is validly terminated by either East or Rand
pursuant to Section 9.1(b) or (c) or is terminated by East pursuant to
Section 9.1(d) (as a result of a material breach of any of the representations,
warranties, covenants or other agreements set forth in this Agreement on the
part

 

43



--------------------------------------------------------------------------------

of Rand), and (iii) within twelve (12) months following the date of such
termination, Rand enters into an agreement for or relating to, and consummates,
a Competing Proposal, or otherwise consummates any Competing Proposal (whether
or not such Competing Proposal is the same Competing Proposal referred to in
clause (i), but in each case for purposes of this Section 9.4(b), the references
to “fifteen percent (15%)” in the definition of Competing Proposal shall be
deemed references to “fifty percent (50%)”), Rand will pay to East, or to East’s
designee, the Termination Fee within three (3) Business Days of the date on
which Rand enters into such agreement or consummates such Competing Proposal.
The right of East to receive the Termination Fee under this Section 9.4(b) shall
be East’s sole recourse in connection with termination of this Agreement
pursuant to Section 9.1(b), (c) or (d) (as a result of a material breach of any
of the representations, warranties, covenants or other agreements set forth in
this Agreement on the part of Rand), except for termination of this Agreement by
East pursuant to Section 9.1(d) as the result of a knowing and intentional
breach of this Agreement by Rand.

(c) The Parties acknowledge and hereby agree that in no event shall Rand be
required to pay a Termination Fee on more than one occasion, and that only a
single Termination Fee, if payable, shall be paid to East.

(d) Each of the Parties acknowledges that (i) the agreements contained in this
Section 9.4 are an integral part of the Stock Purchase, (ii) the Termination Fee
is not a penalty, but is liquidated damages, in a reasonable amount that will
compensate East, in the circumstances in which the Termination Fee is payable,
for the efforts and resources expended and opportunities foregone while
negotiating this Agreement and in reliance on this Agreement and on the
expectation of the consummation of the Stock Purchase, which amount would
otherwise be impossible to calculate with precision, (iii) without these
agreements, the Parties would not enter into this Agreement, and (iv) in the
event that Rand shall fail to pay the Termination Fee pursuant to this
Section 9.4, when due, and, in order to obtain such payment, East commences a
suit that results in a final, non-appealable judgment against Rand, then Rand
shall pay to East costs and expenses (including attorneys’ fees) in connection
with such suit, together with interest on the Termination Fee at a rate equal to
five percent (5%) per annum commencing on the date such payment was required to
be made through the date of payment.

9.5. Amendment. This Agreement may be amended by the Parties at any time before
or after receipt of Rand Stockholder Approvals; provided, however, that after
receipt of Rand Stockholder Approvals, there may not be, without further
approval of such Rand Stockholders, any amendment of this Agreement that
requires further approval under applicable Law. This Agreement may not be
amended except by an instrument in writing signed on behalf of each of the
Parties.

9.6. Extension; Waiver. At any time prior to the Closing, the Parties, by action
taken or authorized by East or the Rand Board, as applicable, may, to the extent
legally allowed, (a) extend the time for the performance of any of the
obligations or other acts of the other Party, (b) waive any inaccuracies in the
representations and warranties contained in this Agreement of the other Party or
(c) waive compliance with any of the agreements or conditions contained in this
Agreement in favor of such Party. Any agreement on the part of a Party to any
such extension or waiver shall be valid only if set forth in a written
instrument signed on behalf of such Party, but such extension or waiver or
failure to insist on strict compliance with an obligation, covenant, agreement
or condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure.

 

44



--------------------------------------------------------------------------------

ARTICLE X

GENERAL PROVISIONS

10.1. Nonsurvival of Representations, Warranties and Agreements. None of the
representations, warranties, covenants and agreements set forth in this
Agreement or in any instrument delivered pursuant to this Agreement shall
survive the Closing, except for the matters set forth in Section 7.4 and for
those other covenants and agreements contained in this Agreement that by their
terms apply or are to be performed in whole or in part after the Closing.

10.2. Notices. All notices and other communications in connection with this
Agreement shall be in writing and shall be deemed given if delivered personally,
sent via facsimile (with confirmation), mailed by registered or certified mail
(return receipt requested) or delivered by an express courier (with
confirmation) to the Parties at the following addresses (or at such other
address for a Party as shall be specified by like notice):

(a) if to Rand, to:

2200 Rand Building

Buffalo, New York 14203

Attention: Allen F. Grum, Chief Executive Officer

e-mail: pgrum@randcapital.com

with a copy (which shall not constitute notice) to:

Hodgson Russ LLP

The Guaranty Building

140 Pearl Street, Suite 100

Buffalo, New York 14202

Attention: John J. Zak. Esq.

e-mail: jzak@hodgsonruss.com

(b) if to East or NEWCO, to:

7777 NW Beacon Square Blvd.

Boca Raton, FL 33487

Attention: Adam Gusky

e-mail: agusky@emslp.com

with a copy (which shall not constitute notice) to:

Eversheds Sutherland (US) LLP

700 Sixth St., NW, Suite 700

Washington, DC 20001

Attention: Cynthia M. Krus, Esq.

e-mail: cynthiakrus@eversheds-sutherland.com

 

45



--------------------------------------------------------------------------------

10.3. Interpretation. When a reference is made in this Agreement to Articles,
Sections, Exhibits or Schedules, such reference shall be to an Article or
Section of or Exhibit or Schedule to this Agreement unless otherwise indicated.
The table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include,” “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation.” Each of the Rand Disclosure Schedule and East Disclosure Schedule,
as well as all other schedules and all exhibits hereto, shall be deemed part of
this Agreement and included in any reference to this Agreement. This Agreement
shall not be interpreted or construed to require any person to take any action,
or fail to take any action, if to do so would violate any applicable Law.

10.4. Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the Parties and
delivered to the other Parties, it being understood that each Party need not
sign the same counterpart. Facsimile and electronic signatures (i.e., PDF) to
this Agreement shall be valid and will be deemed to have the same legal effect
as an original signed counterpart of this Agreement.

10.5. Entire Agreement. This Agreement (including the documents and the
instruments referred to in this Agreement), together with the Investment
Advisory Agreement, the Administration Agreement, the Shareholder Agreement and
Confidentiality Agreement, constitutes the entire agreement and supersedes all
prior agreements and understandings, both written and oral, between the Parties
with respect to the subject matter of this Agreement.

10.6. Governing Law; Jurisdiction. This Agreement shall be governed and
construed in accordance with the internal laws of the State of New York
applicable to contracts made and wholly-performed within such state, without
regard to any applicable conflicts of law principles. Each of the Parties hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of United States District Court for the Western District
of New York and, if such court does not have jurisdiction over such dispute, the
Supreme Court of the State of New York located in the County of Erie (including
the applicable appellate courts thereof, collectively, the “New York Courts”) in
any action or proceeding arising out of or relating to this Agreement or the
agreements delivered in connection herewith or the transactions contemplated
hereby or thereby or for recognition or enforcement of any judgment relating
thereto, and each of the Parties hereby irrevocably and unconditionally
(i) agrees not to commence any such action or proceeding except in the
applicable New York Court, (ii) agrees that any claim in respect of any such
action or proceeding may be heard and determined in the applicable New York
Court, (iii) waives, to the fullest extent it may legally and effectively do so,
any objection that it may now or hereafter have to the laying of venue of any
such action or proceeding in the applicable New York Court, and (iv) waives, to
the fullest extent permitted by applicable Law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in the applicable New York
Court. Each of the Parties agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable Law. Each
Party irrevocably consents to service of process in the manner provided for by
applicable Law. Nothing in this Agreement will affect the right of any party to
serve process in any other manner permitted by applicable Law.

 

46



--------------------------------------------------------------------------------

10.7. Publicity. No Party shall, nor shall they permit any of their respective
Affiliates to, issue or cause the publication of any press release or other
public announcement with respect to, or otherwise make any public statement
concerning, the Stock Purchase without the prior consent (which consent shall
not be unreasonably withheld) of East, in the case of a proposed announcement or
statement by Rand, or Rand, in the case of a proposed announcement or statement
by East; provided, however, that any Party may, without the prior consent of the
other Party (but after prior consultation with the other Party to the extent
practicable under the circumstances) issue or cause the publication of any press
release or other public announcement to the extent required by Law or by the
rules and regulations of NASDAQ.

10.8. Assignment; Third Party Beneficiaries. Neither this Agreement nor any of
the rights, interests or obligations under this Agreement shall be assigned by
any Party (whether by operation of law or otherwise) without the prior written
consent of the other Parties. Subject to the preceding sentence, this Agreement
shall be binding upon, inure to the benefit of and be enforceable by each of the
Parties and their respective successors and assigns. Except as otherwise
specifically provided in Section 7.4, this Agreement (including the documents
and instruments referred to in this Agreement) is not intended to and does not
confer upon any person other than the Parties any rights or remedies under this
Agreement. Except as provided in Section 7.4 only, the Parties hereby agree that
their respective representations, warranties and covenants set forth herein are
solely for the benefit of the other Parties, in accordance with and subject to
the terms of this Agreement, and this Agreement is not intended to, and does
not, confer upon any person other than the Parties any rights or remedies
hereunder, including, without limitation, the right to rely upon such
representations and warranties set forth herein. The Parties further agree that
the rights of third party beneficiaries under Section 7.4 shall not arise unless
and until the Closing occurs. The representations and warranties in this
Agreement are the product of negotiations among the Parties and are for the sole
benefit of the Parties. In some instances, the representations and warranties in
this Agreement may represent an allocation among the Parties of risks associated
with particular matters regardless of the knowledge of any of the Parties.
Consequently, Persons other than the Parties may not rely upon the
representations and warranties in this Agreement as characterizations of actual
facts or circumstances as of the date of this Agreement or as of any other date.

10.9. Remedies.

(a) Except as otherwise provided in this Agreement, any and all remedies herein
expressly conferred upon a Party will be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity upon such
Party, and the exercise by a Party of any one remedy will not preclude the
exercise of any other remedy.

(b) The Parties hereby agree that irreparable damage would occur in the event
that any provision of this Agreement was not performed in accordance with its
specific terms or was otherwise breached, and that money damages or other legal
remedies would not be an adequate remedy for any such damages. Accordingly, the
Parties acknowledge and hereby agree that in the event of any breach or
threatened breach of any covenants or obligations set forth in this Agreement,
Rand shall be entitled to an injunction or injunctions to prevent or restrain
breaches or

 

47



--------------------------------------------------------------------------------

threatened breaches of this Agreement and to specifically enforce the terms and
provisions of this Agreement to prevent breaches or threatened breaches of, or
to enforce compliance with, the covenants and obligations of the other under
this Agreement. Each Party hereby agrees not to raise any objections to the
availability of the equitable remedy of specific performance to prevent or
restrain breaches or threatened breaches of this Agreement, and to specifically
enforce the terms and provisions of this Agreement to prevent breaches or
threatened breaches of, or to enforce compliance with, the covenants and
obligations under this Agreement. The Parties further agree that (i) by seeking
the remedies provided for in this Section 10.9(b), no Party shall in any respect
waive its right to seek any other form of relief that may be available to a
Party under this Agreement (including monetary damages) in the event that this
Agreement has been terminated or in the event that the remedies provided for in
this Section 10.9(b) are not available or otherwise are not granted, and
(ii) nothing set forth in this Section 10.9(b) shall require any Party to
institute any proceeding for (or limit such Party’s right to institute any
proceeding for) specific performance under this Section 10.9(b) prior or as a
condition to exercising any termination right under Section 9.1 (and pursuing
damages after such termination), nor shall the commencement of any legal
proceeding pursuant to this Section 10.9(b) or anything set forth in this
Section 10.9(b) restrict or limit any Party’s right to terminate this Agreement
in accordance with Section 9.1 or pursue any other remedies under this Agreement
that may be available then or thereafter.

(c) Notwithstanding anything to the contrary set in this Section 10.9, the
Parties expressly acknowledge and agree that the remedies set forth in
Section 9.4 shall be the sole and exclusive remedies available to East or Rand
in the event this Agreement is terminated under Section 9.1(e) or (f). To the
extent East is entitled to receive the Termination Fee, except as otherwise
provided in Section 9.4, the receipt of such amounts shall be deemed to be full
and final payment for any and all losses or damages suffered or incurred by East
or any of its Affiliates or any other Person in connection with this Agreement
(and the termination hereof), the Stock Purchase (and the abandonment thereof)
or any matter forming the basis for such termination, and none of East or any of
its Affiliates or any other Person shall be entitled to bring or maintain any
other claim, action or proceeding against Rand or any of its Affiliates arising
out of this Agreement, the Stock Purchase or any matters forming the basis for
such termination.

10.10. Waiver of Jury Trial. Each Party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues, and therefore each such Party hereby
irrevocably and unconditionally waives any right such Party may have to a trial
by jury in respect of any litigation directly or indirectly arising out of or
relating to this Agreement or the Stock Purchase. Each Party certifies and
acknowledges that (i) no representative, agent or attorney of any other Party
has represented, expressly or otherwise, that such other Parties would not, in
the event of litigation, seek to enforce the foregoing waiver, (ii) each Party
understands and has considered the implications of this waiver, (iii) each Party
makes this waiver voluntarily and (iv) each Party has been induced to enter into
this Agreement by, among other things, the mutual waivers and certifications in
this Section 10.10.

[Signature page follows]

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Parties have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the date
first above written.

 

RAND CAPITAL CORPORATION By:   /s/ Allen F. Grum   Name: Allen F. Grum   Title:
President and Chief Executive Officer EAST ASSET MANAGEMENT, LLC By:   /s/ Adam
Gusky   Name: Adam Gusky   Title: CIO RAND CAPITAL MANAGEMENT LLC

(solely for purposes of being bound by

Sections 7.10 and 10.9(a) and (b))

By:   /s/ Brian Collins   Name: Brian Collins   Title: Managing Member

 

Signature Page